               Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 1 of 47




                                                     April 30, 2019

    VIA ELECTRONIC FILING
    Hon. J. Paul Oetken
    United States District Judge
    Thurgood Marshall Courthouse
    United States Courthouse
    40 Foley Square
    New York, NY 10007-1312

Re:          DCR Marketing, Inc., et al. v. Josephine Lee Pereira, 19-cv-03249

Dear Judge Oetken:

        This law firm represents defendant Josephine Lee Pereira in the above referenced matter.
Pursuant to Local Rule 37.2 and Part 4.B. of Your Honor’s Individual Practices, Pereira
respectfully requests a conference preparatory to the filing of a motion for a protective order
pursuant to Fed. R. Civ. P. 26(c).1 This protective order will be to negate any obligation to
comply with certain subpoenas duces tecum issued in this action by plaintiffs DCR Marketing,
Inc. and DCR Strategies Legal, Inc. (collectively “DCR”) dated April 12, 2019 (the
“Subpoenas”). This relief is warranted for two separate reasons: (i) this Court lacks subject-
matter jurisdiction over this action, and (ii) DCR failed to comply with Fed. R. Civ. P. 26(d)
prior to issuing its subpoenas. Further, given that the Subpoenas are returnable, by their terms, on
April 26, 2019, Pereira respectfully requests that this Court enter an order temporarily adjourning
the time to respond to the Subpoenas until further order of this Court.2

The Nature of this Action and The Subpoenas

       DCR commenced this action by filing a Summons and Complaint dated April 11, 2019
(the “Complaint”). In the Complaint, DCR asserts that Pereira acted as its outside counsel in the
United States. Complaint ¶¶ 8-11. In that capacity, Pereira is alleged to have opened bank
accounts for DCR at Citibank, N.A., Bank of America, N.A., and PNC Financial Service Group,
Inc. Complaint ¶¶ 13-46. The Complaint contains causes of action for entry of a declaratory
judgment, injunctive relief, conversion, and violation of the Computer Fraud and Abuse Act, 18
U.S.C. § 1030 et seq. (“CFAA”). 3 Federal subject-matter jurisdiction is predicated solely upon

1
  In compliance with Part 4.B. of this Court’s Individual Practices, we have attempted to meet and confer with
counsel for DCR in an attempt to resolve this dispute. In particular, on April 29, 2019, an attorney from this office
spoke with DCR’s counsel by telephone, and requested that DCR withdraw the subpoenas due to the jurisdictional
and procedural defects set forth in this letter. DCR declined to do so.
2
  The relief requested in this letter-motion is not moot: this office has spoken with counsel for Citibank, N.A. and
PNC Bank, two of the recipients of the Subpoenas, and they each confirmed that their time to respond to their
respective Subpoenas has been adjourned to May 1 and May 2, 2019, respectively. Moreover, both Citibank and
PNC confirmed to this office that the filing of a motion for a protective order would cause them to delay their
response until the motion was resolved.
3
  Pereira does not concede the accuracy of any of these allegations, and reserves the right to dispute them at the
appropriate point in this litigation.

    GUZOVLLC.COM 805 Third Avenue, 8th Floor
    New York.NY10022 T 212.371.8008 F 212.901.2122
               Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 2 of 47



the existence of a federal question pursuant to 28 U.S.C. § 1331, specifically the CFAA claim.
Complaint ¶ 4.

        In aid of its claims, DCR caused the Subpoenas to be issue on or around April 12, 2018.
Redacted copies of the Subpoenas are annexed to this letter-motion.4 Each subpoena seeks the
same four categories of documents: (1) all account statements for one specified account; (2) all
wire transfers into and out of the specified account from a specified date to the present; (3) all
statements for all other accounts as to which Pereira has signatory authority, and (4) all wire
transfers into and out of such other accounts from a specified date to the present.

A Protective Order Must Issue Preventing Compliance With the Subpoenas

        Rule 26(c) of the Federal Rules of Civil Procedure states that “[a] party . . . may move for
a protective order in the court where the action is pending . . . The court may, for good cause,
issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue
burden or expense, including one or more of the following: (A) forbidding the disclosure or
discovery.” As stated above, a protective order should be issued in this action for two separate
and independent reasons: lack of subject-matter jurisdiction, and failure to comply with Rule
26(d).

        With respect to subject-matter jurisdiction, it is well settled that lack of jurisdiction is not
a waivable defect and may be raised at any time, or upon the court’s own motion. Lyndonville
Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697, 700 (2d Cir. 2000). If subject matter jurisdiction
is lacking, the action must be dismissed. Id. at 701. A claim fails to support federal question
jurisdiction where it is either “immaterial and made solely for the purpose of obtaining
jurisdiction” or “wholly insubstantial and frivolous.” Bell v. Hood, 327 U.S. 678, 681 (1946).

        The only basis for subject-matter jurisdiction alleged in the Complaint is the existence of
a federal question based upon the CFAA. The Complaint brings three separate causes of action
(the Tenth, Eleventh and Twelfth) against Pereira for violations of the CFAA, each based upon
her actions with respect to a separate bank account. In each case, it is alleged that Pereira
“intentionally accessed a protected computer without authorization (or exceeded her authorized
access) by changing the online login credentials for the account.” Complaint ¶¶ 86, 90, 94. For
each cause of action, a “judgment of civil liability” is demanded against Pereira in the amount of
the funds she “converted” from each account. Id. ¶ 87, 91, 95.

       These allegations fail to state a substantial and non-frivolous claim under the private civil
cause of action sections of the CFAA. That portion of the CFAA is codified at 18 U.S.C. §
1030(g), and provides that

             [a]ny person who suffers damage or loss by reason of a violation of this section may
             maintain a civil action against the violator to obtain compensatory damages and
             injunctive relief or other equitable relief. A civil action for violation of this section may

4
 For reasons unknown to Pereira, DCR issued two subpoenas to Citibank, which appear to be identical copies
except that the second is dated April 17, not April 12, and is directed to Citibank’s outside counsel. This letter-
motion seeks relief with respect to both iterations of the Citibank subpoena.

    GUZOVLLC.COM 805 Third Avenue, 8th Floor
    New York.NY10022 T 212.371.8008 F 212.901.2122
               Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 3 of 47



             be brought only if the conduct involves 1 of the factors set forth in subclauses (I), (II),
             (III), (IV), or (V) of subsection (c)(4)(A)(i).

The only potentially applicable sub clause in this action is sub clause (I), which requires “loss to
1 or more person during any 1-year period . . . aggregating at least $5,000 in value.”

         The defects in DCR’s CFAA claims are twofold. First, DCR must both plead and prove
that it suffered “loss” in order to maintain a CFAA civil claim. The CFAA defines “loss” in 18
U.S.C. § 1030(e)(11) to mean

             any reasonable cost to any victim, including the cost of responding to an offense,
             conducting a damage assessment, and restoring the data, program, system, or information
             to its condition prior to the offense, and any revenue lost, cost incurred, or other
             consequential damages incurred because of interruption of service.

Cases interpreting this language make clear that “loss” must be related to the computer system
accessed. See Nexans Wires SA v. Sar-USA, Inc. 319 F.Supp.2d 468, 475 (S.D.N.Y. 2004), aff’d
166 Fed.App. 559 (2d Cir. 2006) (analyzing prior cases and legislative history and concluding
that “the meaning of ‘loss’ both before and after the term was defined by statute, has consistently
meant a cost of investigating or remedying damage to a computer, or a cost incurred because the
computer’s service was interrupted.”). Here, DCR asserts no damage directly to a computer
system or arising from it, but rather seeks to recover funds allegedly converted by Pereira. In so
doing, DCR seeks to use the CFAA to assert a federal statutory claim for conversion, an absurd
result which reads the statute well beyond its intended scope. See, e.g., Dowling v. U.S., 473 U.S.
207, 213 (1985) (federal criminal statutes are to be narrowly construed).

        Second, DCR has not (and cannot) allege wrongful conduct under the CFAA. Based on
the Complaint, DCR appears to assert that Pereira “exceeded her authorized access” for each
bank account by changing the login credentials “without authorization from DCR Marketing and
without informing DCR Marketing.” Complaint ¶¶ 86, 90, 94. However, the CFAA defines
“exceeds authorized access” at 18 U.S.C. § 1030(e)(6) to mean “to access a computer with
authorization and to use such access to obtain or alter information in the computer that the
accessor is not entitled so to obtain or alter.” Cases interpreting this language clarify that the
“authorization” referred to in the statute is authorization by the computer system in question, not
by corporate policy. See Associated Mortgage Bankers, Inc. v. Calcon Mutual Mortgage LLC,
159 F.Supp. 3d 324, 334-336 (S.D.N.Y. 2016) (“exceeds authorized access” should be
interpreted narrowly so as to only proscribe accessing information which the individual does not
have authorization to access for any purpose, and noting that gravamen of plaintiff’s complaint
was not the access to its systems, but defendants’ subsequent use of information they obtained)
(citing United States v. Valle, 807 F.3d 508 (2d Cir. 2015)). Here, DCR expressly pleads that
Pereira opened the accounts in question, and therefore she had authorization to change the login
information - the fact that DCR may not have approved is immaterial. On these facts, there can
be no violation of the CFAA, and therefore no subject-matter jurisdiction.5


5
 Since the CFAA claim is illusory, and no other basis for federal jurisdiction is alleged, this Court should decline to
exercise supplemental jurisdiction over the remaining state-law claims pursuant to 28 U.S.C. § 1367(c).

    GUZOVLLC.COM 805 Third Avenue, 8th Floor
    New York.NY10022 T 212.371.8008 F 212.901.2122
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 4 of 47



        Finally, even if this Court had subject-matter jurisdiction (which it does not), the
Subpoenas were improperly issued in violation of Fed. R. Civ. P. 26(d), which states that “[a]
party may not seek discovery from any source before the parties have conferred as required by
Rule 26(f), except in a proceeding exempted from initial disclosure under Rule 26(a)(1)(B), or
when authorized by these rules, by stipulation, or by court order.” This prohibition applies to the
issuance of third-party subpoenas. See North Atlantic Op. Co. v. Evergreen Distributors, LLC,
293 F.R.D. 363, 372-373 (E.D.N.Y. 2013). DCR should have applied to this Court for leave to
serve subpoenas on the Banks, id. at 373, but did not do so. As a result, a protective order should
issue obviating compliance with the Subpoenas until the Rule 26(f) conference has been held.

        For all of the foregoing reasons, Pereira respectfully requests a conference to discuss a
briefing schedule on her motion for a protective order, and for an order awarding her costs and
reasonable attorneys’ fees in connection with this filing. In addition, Pereira respectfully prays
for the entry of an interim order adjourning the return date of the Subpoenas pending further
order of this Court. We thank the Court for its consideration.


                                                 Respectfully Submitted,

                                                 GUZOV, LLC


                                                 By: ____________________
                                                        Debra J. Guzov
                                                        David J. Kaplan
                                                 805 Third Avenue, 8th Floor
                                                 New York, New York 10022
                                                 (212) 371-8008
                                                 Attorneys for Defendant


cc: JD Thomas, Esq. (via electronic filing)




GUZOVLLC.COM 805 Third Avenue, 8th Floor
New York.NY10022 T 212.371.8008 F 212.901.2122
                      Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 5 of 47


 \( l X~ ll ( J(c, I ~ . I 3 I Suhpucnn !<1 l'roJu~c Du.:umcnts. lntornmtlt>n, '" UhJ~,;ts or In l'crnut Jn<. p~.:tiUil 111 Premise;; 1n ~1 C111l ACtion



                                               UNITED STATES DISTRICT COURT
                                                                                               for the
                                                                         St1Uthern lJbtrict of N~'' York

                   OCR MARKET ING INC . et al. .
                                     /'hll/111({
                                         \',                                                                Civil Action No.          1.19-cv-03249
       JOSEPHINE LEE PEREIRA (aka JOSEPHINE
         POTENTE aka JOSEPHINE ROBINSON)
                                    l>ekmlum

                            SUBPOENA TO PRODUCE DO CUMENTS, INFORMATION, OH OBJECTS
                              OR TO PERMIT INSPECT ION OF PREM ISES IN A C IVIL ACTION
                                   PNC FINANC IAL SERV ICES GROUP, INC .
 lu:
                             1054 Fairview Avenue ! Bowling Green ,                                          Kentuc~y       42101
                                                                     1 \ami! r~(per.\llii/O wlrom /In~ .w hpo<'lltr rs dir'!'CII'dl

       ~ l'rodw.:lifm: YO ARE COMMAN DED to produc.: atthl.! tiltH:. tlat\!. ami                                                  pl::lct: set forth bel ow the following
docum~nts. ckctronic:1lly stored information. or object~. and to p~rmit inspection. copying, testi ng. or sampling of the
matl.!ria l: See Schedule A, attached




 Place: WALLER LANSDEN DORTCH & DAVIS LLP                                                                    Date and T ime:
        511 Union Street #2700                                                                                                    04/26/2019 5:00 pm
        Nashville, TN 37219

     l IWfJl!ction o/ Pn•mis!!.l.' YOU ARE COI\ Ii\IA ' DED to rcrmit cntr) onto the tlesignatt!d premises. land. or
other propl.!rt) poss~s:-.ctl or contrnllctl b) you at the tim!.!. date. and locmion sct forth below. so that the requesting party
mu: in:-.p-.:ct. measurl'. survc). photograph. test. or sample the property or any dcsignutcd objct.:t or opcmtion on i t.

  Place:                                                                                                     Date and Time:

                                                                                                                                                                           J
            The following provisions of' Fed. R. Civ. P. 45 nr~ :tllachcd- Rule 45{t.:). rc luti ng to the place o f compliance;
Rul~.: 45(d). relating to your pro tection as a person subjl.!cl to a subpoena: und Rule 45(c) and (g). re lating to your duty to
re spond tn this :; uhpllcnn and the potential consequences                                   or not doing so.
Date:           04/17/2019

                                         CLERJ.: OF COURT
                                                                                                                OR

                                                   \'iglfOIIII'<'   oj ( 1.-rk or /Jt'l""·' ( '/,••·/;


ThL· IHIIll\!. aJtlrcss. ~;:-mai l address. and telephone 11Lttllbcr                            or the nnorncy rl·pre~Cilling         (11(111/t' t!(Jiclf(\')   OCR MARKETING
INC. and OCR STRATEGIES LEGAL INC.                                                                                   . who issues or rcqul.!sts this subpo.:na. nrc:
Michael C. Brett. 511 Union Street #2700, Nashville, TN 372 19, mike.brelt@wallerlaw.com, 615-850-8717

                                               No tice to the person who                      i s~ ue s   or reques ts this sul>pocna
1\ notice and a wpy            or
                          the subpocnn must be ~crvcd on each party in this case be lore it is served on the person to'' hom
it is dirc.:tcd. Fed. R. Civ. P. 45(<1)(-l).
                      Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 6 of 47




Civil/\cti on No. 1:19-cv-03249


                                                                PROOf OF SE RV ICE
                         (Tit is .\·ection sfl oultlnot be .filed IVitfltlt e court unless required by F ed. R. Cil·. P. 45.)

               I rccciwd thi s subpoena lor (11(11/W nfindil'ldual multiJI,•. !1 a"."'

on tcltlt,•J


           0 I .;l.!rvcd the subpoena by delivering a copy to the named person as folio\\ s:


                                                                                         on ftlateJ                               :or

           11 I rctumcd the subpocnu unexecuted because:



               Unless the subpoena was i ssued on be hal I' or the United States. or one or its ortict.:rs or ug.cn ts. I hnv~.: also
               tendered to the wi tness the fees for one day 's attendance. and the mileage allo\\'cd by law. in the amount of
           $

M) fees arc$                                         for travel and$                          J'o r scrvict!s, for a total of S         0.00



               I declare   und~.:r   pcnalty ofpe1jury that th is in formation is true.



[)me:
                                                                                                 S.:n-cr ·.,.   ,.,~1/0IIIr<'




                                                                                               l'rillleclllctlll<' (1/1{//illl'




                                                                                                  Sen·e1· s addro!.l .<


/\d dit innal inrormation regarding mtcmpted service, etc.:
                         Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 7 of 47


.\0 ll$11 (Rc•         12113) Suhpo..·n~ to Prod uc~ l)ucumcnt~. lnli>rm<ttoon. or OhJ~··ts nr 111 l'c•n•n ln~pcrt1nn ul' I'ICIIIIW' 111 :1 Ctvll ,•\ CIInll( l'agc 3)

                                      feder al R ul e of Civil Procedure ..S5 (c), (d), (c), and(~) (Eflhlivc 12/1/ 13)
(c) Pfarr of C ' c~mpliaucc.                                                                                     (ii) d" ... 1u, 111g ltllllnret.lln.:tl e\p~ •t' > ll)lllllnn or mlitrtnatmn tlt:ot tlnl·s
                                                                                                        tHot deserihc spec•lie !ICt:tllll'llccs 111 t11spute :uuJ Jesuits lronalhc c., pcat 's
  (I) ,.-or 11 Trlul, I h •or/ug. nr D l!fitl\itiun. :\ " 11hpnc 11~ !Ita) t:<lllllltnml      ,,        \ lll tl~ lh.\1 11:1S nOt fi!I)IIC>ICd hy n JIOI'I)
per~''" to atlcntl   a IJ 1:11, hcanng ur dcpn~ l llllll tmll "·' lulltn•,.                                  (C') .\iJ"<'t(t·m~ Comftf ll)/1.1 tl.t an fltC!I'IIlll/l'l' ln thc <'ll ctllll.,t:nlces
    (.\ ) 1111h m 100 mile< t>l'\\ hcrc the 11c"on r<'>tdl'~. · ~ cmplm cd or                           dc\cnhed 111 R11le 45(tl )(~ Hll J. the court lllil\. lll>leud of' liU:tshmg ur
rcgulou h lf~Hhilt:h hthllh.':\:'\ 111 pcrsun. or                                                       IIHtdll1 mg a suhpoen:a n ~tlcr appearanc.: nr ptt1duc1i1111 under ~(ll'CI Iicd
    ( li) 11 lllun lite ' talc 11hc1c tlw r•·• w n re>llk',, 1' cmpl•ll'l'd. or rcgul:1 rl1             coauht11>11' d' thc scr1 lll!l purt1.
tllllh a<·h htl\mc"' 111 pcrMHt. 11'thc person                                                                   (i) slums il ~uh>l:m ta .a lnccd liu the IC\11111<1111 or ntal.:rtillth:tl c:umnt he
        (i) ''a r url} or a pany · ~ nlliccr. ur                                                        othcrwase 1111:1 lltt lhlllt lllldlll' h<udshap. and                 •
        (ii) 1s ,·umnwmlecl hi ttllcntl ,, tn.tl :~nd 1\UUid 11111 ntcur .,uh>~:mtml                             Iii) cnsur..:s that the ~11hpucnn.:tl person 11111 tll.! rcas<>ltahl> ccun1wnsmcu
C'l)ll'IISI'
                                                                                                        (c)   Duties in   l t c, pondin ~   111 a Subpoen a.
  (2) For Otlta Di.mm:ry. :\      suhpocnn mny <'llnllnund
   (1\ ) pmtluction of docun11.:111s, dcctronically Morcd mfonH:u•on. or                                  (I) PHidttdng D IICII/1/t!lll.f or Elt:ctmuical~r Stort:tf l nfimtwtil/11, I h~sc
lang abk tl11ngs at n plucc 1\ltlun 100 nul.:~ of11hcrc the person r.:sidcs. 1s                         11mccdurcs npplv 1<1 prudncmg tlocume nL~ ur c l cctroau call~ >tnrcd
cntpl<l}' cd, or n:gulatly tr.m,ncts bus mcss 111 per$on: and                                           IIIJitmMIIIlll.
   (ll ltnspccllon nf prcn11scs ut th.: prcm1ses to be 111\rt.:ctccl                                        (AJ Dt>mmc:nts. t\ person re~pundmg to a suhpocn.a to produce documcms
                                                                                                        must produce 1hem a~ the> ·•rc l.cpl m th1· nrdmary cour~c o l'hu smes~ ur
(II ) Protcc tinj! :a l'ersun !:>11hjcc1 Ill     :1   S11hpt1t·na:   l : nftlr~cmcnt.                   must nrganazc und luhcllhcm l!t <'IIIT<!$pondtcl the cnll'gottes 111 the d~m;mtl
                                                                                                           (B) l•nrmji)l·/'mducmg 1\'/~c-troiiiCUIZI Slliretl ll!formullo/1 \ 'm ·'i•~uflt!d
  ( I ) .·ll·oitli11g { flltlne llllrtfcn11r £.\ f/1!11.11!; Stmctitm<. A p:uh· nr au orne~             If a '"hfltlena dnc' nut sp.:~d~ ;, lh11n li11 prntltlcmg ch:ctrnnae:.l l} ~ l ured
rc-p'''"thk lor l"'""l! and '~n mg "~ubpncna 11111\1 1al..c rca'>nl1:ahk \tcps                          IIIIIII IIIJIIIIII. th.: pcr>UII rC>IHllltllllg lliU>l prttdliCC II Ill :1 lilrtll til thrills Ill
to "''''d mtpn~mg \IIlii IIe hurdcn ur .:'pen'c on :1fl.:I>Clll stlhJCCt 10 the                         11l11c:h 11 "nniiiMIII' llhlllll.nnetlur 111 .t rc<~"lllahh u~;~hl.: fbrmur l(llm~
SUhlli.'CI1,J lhc <:uun li1r the dtSIII<.:I \I her..: ~111ll ph JII<.:C "IC<JII If\:d 11111' 1              ( I ') 1:/~c·trolltc'cllli· .~t<IIWIIttjimnoll<lll l ' l'lidii<'L';,,, On~•· Otw /•orm. Tht:
cnl\lh:c tlu ~ thll~ nnd tntpos,• un uppr<'pnalc sJ11clto11-11llldl tnll) 111dmk                        p.:r>•lll rc>llllllumg nccclnnt pmdn,·•· th.: >:line clcl'trunt~itlll stur~d
ltl$1 carllntt:"  '"'d     r.:.tsom.thlc .HUll 11cy' s kn--<111 a p<~rt} 11r atwrnc~ 11Im               mlunuattnn 111 llhlrc than one ltum
f\11ls Ill C11111pl)                                                                                        ( II ) /mt{'C '<'>Stbf•• Mt'dJ'OIII<'<ilh St11r,•d lnjiJmltlllrlll lhc pe1><11l
                                                                                                        rc')l<lllutng ne.:ct mll pru1 1dt: d".:"''cl) n l ckctmnical l ~ stnr..:d 1n1i>rmntuu1
 (2) Ctllllllltllllf Ill l'rmfttce llataiuf1· or /'..:rmil lu ;pcc·titJII.                              lrnm 'nurccs that the person atJ,·nulk~ :t< not Jea,nnahlv a~ccssahlc hccau~c
  (.\ I lt'l'"'w'm' ,. ,\ v t l<••qnt~wl. 1\ per"''" cclllllll:tlll.led 111 llr<Hincc                   of umlnc bllrtlcn or C\l~t On llllllit111 Ill C(llltpcl di..~(IICI) NIt> I :1flrtllCCII Ie
dm:lllll<'lll>. ~lccu uni ~ ally .,1\lrcd inlilml:tlmn. or t:lllgahk•lhan~s. ur Ill                     urd~r. the p~rson rcspu11tlmg llltl<l slum thai till: tnfimnauon 1s 11111
permit the III~Jl~CII\111 111 prcnusc,, need nut app.:;ar 111 person .11 the pla.:e of                  leil~llltllbll :ICC:e,sthlc: hcc:IU:>e vfuntJuc burden N C\1~1 If' that Shill\ tnt; I>
prndurtltlllllt lll'pecll<lll tlltlcs, :tl~cl <'ctlllntamkd to ;1ppcar lhr ;a tkpnsiiiOII               nantlc. the connm:.) nunctltclc:s' order d•scOIC')' li'om such ~ou rccs if the
lll'Ortll!!, or tr1 :1l                                                                                 rl't(UI'~ IIng p;trl> shu11 s ge~nd c:1nsc, tlllt>tdcnng Ute limtlnttc1ns uf Ruk
    t il l C)/'f"•'llon.• \ Jl"r:.on cumm•111J.:d lu pruJnce tlncuntenl\ or lollt:,!thle                21ithll2)(CI ·n,c '"'"' IIHI) specaly con<ltllnns lo r the Ut'l:<ller~
th111gs c•r ,,, p..:nmt '"'I>CCII<III 11111~ 'en .: <Ill till' pan~ m lltl!lllte~ d•·"g11atcd
Ill tl'- >Uhplh!ll:t a \\Til len llhi<:CIUHI Ill IIISJ'C~Itng, Ctlll~ Ill!,!. !C'illll!l. Ill           (2) ClnimiiiJ! l'ril'ilc;:•• or l'mtectitm.
samplang. ;an~ or ullol'lh\: mutcn.lls or,,, itbpcctang the prcan • s~s-••r tc•                          (.\ 1111/t>l'mtl/11111 lf'llhlt.-ltl J\ pcr~un 11 Hhhnl<hng ;uhpt~en:tctlt llfo rmm iun
pmdu.:ang ckcllfllll<:~ll} >tur.:d lnlimnattCln m the limn11r lora n~ aeque,h.:d                        under a dunn that It" prn•k gcd ur , uhrccltu prnt.:ctnm u, tllal· llrcp:ll:tllnll
 I h\: nhJc((HHimn,tlw '<Tied he tor(' the earlier nf1he 111111: -;p,•.:tfkd li1r                       m u tcna lmu~t
<:UIIlpla.lllCC: nr I-I tl;t) S ,dl\:r the >Ubpuc:n;t IS ~C:rl ctl If (Ill Obii!CIIIIIl IS mad.:,            (i) exp1 c"l ~ mnl..e thl' da1111 . 1111!1
the lulluwmg rule\ :1pply                                                                                    (ii) dcscrihc the mHur,• nfth<' 1111hhdd documents. C•lllliiiiiiiiC.III<III.,, t>r
        (i) ·\t .m~ lllllC, 1\ll lllllii:C Ill I he l.'nlllllt:JIIdcd rcr~OII. the ;;~r\'tug !':lrl)'   t~ngtblc things 111 amunn1·r tiHII. IItthollt J cvc:Ji m~; mftunt:nionat:;d f
ma~ mt>lc the: wun lhr the dtslrtCI 11her.: compli:1111:C IS t ~qUtretll(lr m1                          pnvalcgctl 11r protected. 11111 camhlc the part1cs to us:-,·ss the cl:um
unlc1 C(lmpelllll~ produ\:tmn or 111. p.:cuon                                                             ( U) lufi,muuum PrmlnceJ. lf mlhnnattun pmdueed 111 response 111 a
        (ii) I h.:,c a.:ts mny be rcq u11~ d ''"' ~ 11~ dtr~cted in th\: order. nud the                 subpoc11a t> subJeCt to a cl:mn o f pm tlcge or ol pro1cctic1n as
orckr mtt<;t prtllc(l n pcrsun 11hu "ncathcr o purl~ 1111r n 11an~ · ~ oflicc:r frum                    tnoll·prcparnttontnatcranl. the rcrsnn nwkmg the claim may nnttfy any pan~
''<PIIIi c~nt c\pc n~e rcsuhtng lrom cumph;~ncc                                                         that rcc.:ncd the ml\1rtnatton nfthc cl:tnu nnd lhc basas lor at. ,\Ocr bc nlg
                                                                                                        nnlllictl. a pnn} mu~t pmmptl) retum. ~ettuc>tcr. or dcstro) I h.: spcctlicd
 (J) Qw11hin.r: nr lltttfi/yiltg       11   Subpoena.                                                   ml(mn.atlun und : 111~ cop1es at has. musl 11\ll usc ur dt,ehhc Ihe mli trtnmum
    ( \) /lh,., ll<'<flllrcd. On ttmd 1 lntiiiiJII. 1h1: cnur1 1111 the d1,tr1.:t \\here                lllllllthc d:tllll "IC\Oilcd, 11111'1 tal..c IC.t'iOII:tUJc $!Cps l1l rctiiC\'1.! lite
L:tltllphUih.:< "fC<iUJrc:tl lllll'l IIIIJ\lt or IIIOUJI> a >tlhll<ICIIil thJt                          mlonnati110 tfthc p:lrtl dt>clo,;;:ll ll hdorc hcmg uolllietl. and lll:t} prurnptl\
        lill~11b ''':Ill''" a rcust>nOihlc tu11c 10 .:omrll.                                            prcwnt the 11tlbrmnt11111 undc1 'c:1ltn the cuun fi>r the dl\tnct 11he1e
        (1i) req11ncs il pcr>~lll '" ,.,,mpl> h.:~und the.: g.:ugr;aphK.tl hllllts                      t:ntnpltance ' ' ll'ljlltrctl l<la .1dl'lertlllltntnln ••llh<' cl:um. 'I he persm1 111111
\)leCtlkd Ill l{uic -15(c).                                                                             r~<•llul·ed the mlt>rm:tll<)tllllu\1 prc,lnc the mrlmnatllltlunttl the clam1 i ~
        (iii) r,·quarcs th..;clnsllr.: ,,fpn vtk!!Ctl ur nth.:r pmtceh:d matter '''"'                   lescl(l ctJ
C\•'<'P'"'" 11r 11 a1ve1 applies. nr
        (i' I sllhJc:Ct~ ~ IX'r>nu tv undue l'turtlen                                                   (g) ( 'UIIICIIIJll.
   Ill) ll'llm/\•1'11)1//~c/ To prol..:cl a rcrsfln SUhJCI!I 1(1 \If ;a fleeted h~ a                     I he Ctlun lt>r thc dl>lrict 11 hcrc ''lllll'hancc: '' rc<IU•red-nnd ul,o. alter"
>Uh 1w.:n~ . 1hc <.:oun for Ihe d a stn~t 11hcr.: .:,tmplt;~nc~: IS rc<ilnrcd n ~<•~. on                IIHIIIIIII IS lr.Uisli.:rrcu. the ISSII IIIg CUUrt-11111) hold 111 Cl)tiiCIIl)ll II flCI"!III
nwttclll. qu~'h nr mudtl\ the suhpl>CIIJ af 11 •equnc.,                                                 11 ho h:ll lll!: he.:n scrwtl. lad> wnhuu1 adcquat.: .:xcusc to ohc) the;
         (i) tlascll"lll!,! a trade se.:rc1 1•r ••thcr t:~•n lidcnlliil rc>car~h.                       suhpocna<'r ;an 1•rtlcr r('l:ucd 111 11
11.:1 clopnwnt or Clllltmcrc•:•l 111 1i:um~llllll . or
         Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 8 of 47




                                              SCHEDULE A

          A.       General Definitions and Rules of Construction

          1.       "All" means each and every.

          2.       "Any" means any and all.

       3.      "And'' and "or'' shall be construed either disjunctively or conjunctively as
necessary to bring with in the scope or the Subpoena all information or Documents that might
otherwise be construed to be outside of its scope.

         4.      "Communicati on" means any conversation, di scussion, letter, email,
memorandum, mee ting, note or other transmittal of information or message, whether transmitted
in writi ng, orally, electronically or by any other means, and shall include any Document that
abstracts. digests. transcri bes, records or rcnccts any of the fo regoing.

        5.      "Concerning" means, directly or indi rectly, in whole or in part, relating to,
referring to, describi ng. evidencing or constituting.

       6.     ·'Custodian'' means any Person or Entity that, as of the date of this Subpoena,
maintained, possessed, or otherwise kept or controlled such Document.

         7.        ··Document'' is used herein in the broadest sense of t.he term and means all records
and other tangible media of expression of whatever nature however and wherever created,
produced or stored (manually, mechanically, electronically or otherwise), including without
limitation all versions whether drafl or final. all an notated or nonconformi ng or other copies,
electronic mail ('·email''), instant messages, tex t messages, Blackberry or other wireless device
messages, voicema il, calendars, date books, appointment books, diaries, books, papers, files,
notes. confirmations, accounts statements, correspondence, memoranda reports, records,
journals, rcgist.ers, analyses, plans, manuals, poli cies, telegrams, faxes, telexes, wires, telephone
logs, telephone messages, message slips, minutes, notes or records or transcriptions of
conversations or Communications or meetings, tape recordings, videotapes, disks, and other
electroni c media, mi crofil m, microfi che, storage devices, press releases, contracts, agreements,
notices and summaries. Any non-identical version of a Document constitutes a separate
Document wi thin this definition, including without limitation draft s or copies bearing any
notat ion, ed it, comment, marginalia, underscoring, highlighting. marking or any other alteration
of any kind resulting in any difierencc between two or more otherwise identical Documents. In
t.he case of Documents bearing any notation or other marking made by highlighting ink, the term
Document means the original version bearing the highlighting ink, which original must be
produced as opposed to any copy thereof.

       8.
                                                                 .
              "Enti ty'' means without limitation any corporation, company, limited liab ility
company or corporat ion, partnership, limit.ed partnershi p, association, or other firm or similar
body, or any uni t, di vision , agency, department, or si milar subdi vision thereof.




4825-0716·7379.1
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 9 of 47




        9.      "ldentil)r'' or '' Identi ty,•· as applied to any Document means the provision in
writing of information sufficiently particular to enable Attorneys for Plaint iiT to request the
Document's production through subpoena or otherwise, includ ing but not limited to: (a)
Document rype (letter. memo, etc.): b) Document subject matter; (c) Document date; and (d)
Document author(s), add resscc(s) and recipient(s). In lieu of identify ing a Document, Attorneys
for Plainti iTwill accept production of' the Document, together with designatio n orthc
Document's Custodian. and identification of each Person You believe to have received a copy or
the Document.

        10.     "fden ti fy'' or " Identity,•· as applied to any Entity, means the provision in writing
or such Entity's legal name, any d/b/a, former, or other names, any parent, subsidiary, officers,
employees. or agents thereof, and any address(es) and any telephone number(s) thereof.

        11 .   ·' Identi fy .. or " Identity... as applied to any natural person, means and includes the
provision in writing of the natuml person's name, ti lle(s), any ali ases, placc(s) or employment,
telephone number(s), e-mail address(es), mailing addresses and physical address(es).

           12.       ··Perso n·· means any natural person, or any Entity.

        13.     ··sent'. or "received"' as used herein means, in addition to their usua l meani ngs,
the transmittal or recepti on of a Document by physical, electronic or other delivery, whether by
direct or indirect means.

           14.       ··Subpoena.. means this subpoen a and any schedules or attachments thereto.

         15.    The use or the singular form or any word used herein shall incl ude the plural and
vice V(!rsa. The use orany tense of any verb inclucles nil other tenses of the verb.

           B.        S pcci11c D efinitions

         16.     --You, .. '·YoUJ·,·· or " PNC'' means PNC Financial Services Group Inc. and any of
its predecessors, successors, present or former parents, subsidiaries, or affiliates, whether direct
or indi rect: and all directors, officers, partners, employees, agents. contractors, consultants,
represcntati ves. nnd attorneys of the foregoing, or any other Persons associated with or acting on
bchal r of the foregoing. or acting on behalf of any predecessors. successors, or affiliates or the
foregoing.

       17.    "Ms. Pereira'· means Josephine Lee Pereira. aka Josephi ne Potcntc aka Josephine
Robinson, and any other Persons or enritics associated with or acting on behalf o[ the fore going.

           C.        in s tru ction s

        I.      Preservati on of Relevant Documents and Information: Spoliation. You arc
rem inded of Your obl igations under la•..v to preserve Documents and information relevant or
potentially relcvam to this Subpoena from destructi on or loss. and o r the consequences of, and
penalties availab le for, spol iation oC evidence. No agreement, writlen or otherwise, purporting to



-1825-07 16·7379 I
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 10 of 47




modify, limit or otherwise vary the terms of this Subpoena, shall be construed in any way to
narrow, qualify, elim inate or otherwise diminish Your aforementioned preservation obligations.
  1or shall You act, in reliance upon any such agreement or otherwise, in any manner inconsistent
\Vith Your preservation obligations under law. No agreement purporting to modify, limit or
otherwise vary Your preservation obligations under law shall be construed as in any way
narrowing, qual ifying, elim inating or otherwise diminishing such aforement ioned preservation
obligations, nor shall You act in reliance upon any such agreement, unless Attorneys for Plaintiff
co nfirm or acknowledge such agreement in writing, or make such agreement a matter of record
in open court.

         2.     Possession, Custody, and Control. The Subpoena calls for all responsive
Documents or information in Your possession. custody or control. This includes. without
1imitati on. Documents or in fo rmation possessed or held by any of Your onicers, directors,
employees, agents, representatives. diYisions, afliliatcs. subsidiaries or Persons from whom You
could request Docum(!nts or information. If Documents or information responsive to a request in
this Subpoena are in Your control, but not in Your possession or custody, You shall prompt ly
Identify the Person with possession or custody.

        3.      Documents No Longer in Your Possession. Tf'any Document requested herein \Vas
formerly in Your possession, custody or control but is no longer ava ilable, or no longer exists,
You shall submi t a statement in \vriting under oath that : (a) describes in detail the nature of such
Document and its contents: (b) Iclcntilics the Person(s) who prepared such Document and its
contents: (c) Jdcmilics all Persons who have seen or had possession of such Document; (d)
specifics the date(s) on which such Document was prepared. transm itted or received: (c)
specifies the datc(s) on which such Document became unavailable; (f) specifies the reason why
such Document is unavailable. including wi thout limitation whether it was misplaced. lost,
destroyed or transferred: and if' such Document has been destroyed or transferred, the conditions
or and reasons for such dest ruction or transf'er and the Identity or the Person(s) requesting and
performing such destruction or transfer: and (g) Identities al l Persons with knowledge of any
portion of the contents of the Document.

        4.      No Documents Responsive to Subpoena Requests. If there arc no Documents
responsive to any particular Subpoena request. You shall so state in \\'riling under oath in the
Affidavit of' Compl iance attached hereto, identi fying the paragraph numbcr(s) of the Subpoena
request concerned.

         5.     format or Production. You shall produce Documents and information responsive
to thi s Subpoena in the format requested by At torneys lor Plai nti ff.

        6.      Existing Organi zation of Documents to be Preserved. Regardless of whether a
production is in electronic or paper format , each Document shal l be produced in the same form ,
sequence, organization or other order or layout in which it was maintained before production,
including but not Ii111 ited to prod uct ion of any Document or other material indicating li Iing or
other organization. Such production shall include without limitation any Jilc Colder, file jacket,
cover or sim ilar organizati onal material, as well as any lo ldcr bearing any title or legend that
contains no Document. Likewise, al l Documents that arc physically attached to each other in



·I N25-071 6-7379. 1
          Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 11 of 47




Your files shall remain so at1acbed in any production; or if such production is electronic, shall be
accompanied by notation or informati on surticient to indicate clearly such physical attachment.

        7.      Document Numberi ngs. All Documents responsive to this Subpoena, regard less
of whether produced or v,rithhcld on ground of privilege or other legal doctrine. and regardless of
whether production is in electronic or paper format, shall be numbered in the lower right comer
o[ each page of such Document, without disrupting or altering the form, sequence, organ ization
or other order or layout in which such Documents were maintRincd before production. Such
number shall comprise a prefix con taining the producing Person's name or an abbreviation
thereof, followed by a unique, sequential, identifying document contro l number.

         8.      Privi lege Placeholders. Por each Document withheld from production on ground
of privi lege or other legal doctrine, regardless of whether a production is electronic or in hard
copy, You shall insert one or more placeholder pagc(s) in the production bearing the same
document control number(s) borne by the Document withheld, in the sequential place(s)
originally occupied by the Document before it was removed from the production. Privilege. If
You withho ld any Document responsive to this Subpoena on grou nd of privilege or other legal
doctrine, You shall submit with the Documents produced a statement in writing under oath,
stating: (a) the document contro l number(s) oC the Document wi thheld; (b) the type of
Docume nt; (c) the date of the Document; (d) the author(s) and recipient(s) of the Document; (e)
the general subject matter of the Document; and (f) the legal ground for withholding the
Document. lf the legal ground for withholding the Document is attorney-client privilege, You
shall indicate the name or the altorney(s) whose legal advice is sought or provided in the
DocurTlent.

        9.     Your Production Instructions to be Produced. You shall produce a copy of all
written or otherwise recorded instructions prepared by You co ncerni ng the steps taken to respond
to this Subpoena. For any unrecorded instructions given, You shall provide a written statement
under oath from the Person(s) who gave such instructions that details the specific content of the
instructions and any Person(s) to whom the instructions were given.

         10.     Cover Letter. Accompanying any production(s) made pursuant to this Subpoena,
You shall include a cover letter that shall at a minimum provide an index containing the
fo llowing: (a) a description of the type and content of each Document produced therewith; (b)
the paragraph number(s) of the Subpoena request to which each such Document is responsive;
(c) the Identity or the Custodian(s) of each such Document; and (d) the document control
numbcr(s) or each such Document.

        11.    Affidavit of Compl iance. A copy of the Af.fidavit of Compliance provided
herewith shall be completed and executed by all natural persons supervising or participating in
compliance with this Subpoena, and You shall submit such executed Affidavit(s) of Compliance
wi th Your response to thi s Subpoena.

       12.      Identification of Persons Preparing Production. Jn a schedul e attac hed to the
Affidavi t of Compl iance provided herewi th, You shall Identify the natural person(s) who
prepared or assembled any productions or responses to this Subpoena. You shall furiher Identi fy



~825-0716-73 79. 1
          Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 12 of 47




the natural person(s) under whose personal supervision the preparation and assembly of
productions and responses to this Subpoena occu•-rcd. You shall further Identify all other natural
person(s) able competently to testify: (a) that such productions and responses are complete and
correct to the best of such person's knowledge and belief; and (b) that any Documents produced
are authentic. genuine and what they purport to be.

        13.    Cont inued Obligation to Produce. This Subpoena imposes a continuing obligation
to produce the Doclllrtents and information requested. Documents located, and information
learned or acquired, at any time after Your response is due shall be promptly produced at the
place specified in this Subpoena.

           14.No Oral Modifications. No agreement purporting to modify, limit or oU1erwise
vary this Subpoena shall be valid or binding, and You shall not act in reliance upon any such
agreement. unless Auorneys for Plaimi ff eonlirm or acknowledge such agreement in writing, or
make such agreement a maller of record in open court.

      15.     Time Period. Un less otherwise spcci!ied, the time period covered by th is
Subpoena shall be from August 2, 2006 through the present.




-1825-0716-7379 I
          Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 13 of 47




          D.        Documents to be Produced

           I.       Copies or all account statements for the PNC Business Checking Preferred
Account ~             · -4959 (the ··Account") f'rom Ju ly I. 2017 through the present.

        2.          Copies of al l wire transfers into and out or the Account from July I, 2017 through
the present.

        3.     Copies of al l account statements for any PNC account(s) for which Ms. Pereira
has signatory authority, [rom July I. 2017 through the present.

        4.     Copies of al l wire transfers into and out of any PNC account(s) for which Ms.
Pereira has signatory authority. from July 1, 20 17 through the present.




482;·07 16·7379 I
            Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 14 of 47



UN ITED STATES DISTRICT COURT
SOUTHERN DlSTRICT OF NEW YORK
                                                            X
  OCR  MARKETING INC.                         and    OCR
  STRATEGIES LEGAL INC.,                                         Case No. I: 19-cv-03249

               Plaintiffs ,

  v

  JOSEPHINE    LEE  PEREIRA     (aka
  JOSEP HINE POTENTE aka JOSEPil iNF:
  ROBINSON).
                                                            X
               Defendant.

                                          AFFIDAVIT OF COMl)L lANCE

STATEOI' _ _ _ _ _ _ __

COUNTY Of ___________~

             l, - - - - - - - - - - - - - - - ' on behalf of PNC Financial Services Group.

Inc .. state as foll ows:

             I.         I am over the age of 18 and compctcm to provide this Anidavit. The statements in

this Affidavit are based upon my personal knowledge.

             2.         PNC Financial Services Group, Inc. was served with a subpoena to produce the

fo ll owing documents in the above-captioned matter:

                        a.       Copies o f' all account statements for the PNC Business Checking Preferred

Accou nt ·                    -4959 (the ·'Account'') from July I, 20 17 through the present.

                        b.       Copies or all wire transl"crs into and out of the Account from July I. 20 17

through the present.

                        c.       Copies or all account statements for any PNC accou nl(s) for which Ms.

Perei ra has signatory muhority. f"rom July I, 20 17 thro ugh the present.




-IS52·1 8<)9-0-IS·I I
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 15 of 47



                     d.     Copies of all wi re tmnsl'crs into and out of any PNC account(s) for which

 Ms. Pereira has signatory aut hority. from July I. 20 17 through the present.

            3.       The copies of the records attached to this /\rridavit arc responsive to the Subpoena

served on PNC £7inancial Services Group, fnc. and include copies of any and all records in PNC

 Financial Servi ces Group. fnc. 's possession or con trol as described above.

           4.        I declare under penalty of pctj ury that the above statements arc true and correct to

the best or my knowledge, information and belief.



                                                           Signature


                                                           Name


                                                           Ti tle

                                                           PNC £7inancial Sl.!rvices Group, Inc.



STATE OF _ _ _ _ _ _ _ )
                          )
COUNTY OF _ _ _ _ _ _ _ _ )

         Personally appeared before me. the undersigned Notary Public in and fo r the aforesaid
State and County,                                             with who m I am personally
acquainted. anJ who acknowledged that he/she executed the with in instrument for the purposes
therei n contained, and who f'urthl!r acknowledged that he/she is the                     and is
nuthorized to execute thi s instrument on behalf of' PN C rinancial Services Group, Inc .

           Witness my hand. at office. this ___ day of ____________, 20 19.



                                                   Notary Pub Iic

Ivly Commission Expires:
                               --------------

4S52·1 WN -0 IS4 I
                                                      2
                   Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 16 of 47


•\( I XSH (Rc1· 111131 Suhpo~n~ In l'rn<luc,• I locumcnl~ lnl(umnt H\11, M ( >11,1 ~~~ ~ or In l'crnut ln<pecllon ,,r l'rcm1~c> 111 •' C11 il Ac<t<»l


                                               UNITED STATES DISTRICT COURT
                                                                                           for the
                                                                     Southern District o f N~w YorJ..

                  OCR MARKETING INC. et al. .
                                    1'/(rillll/l
                       v.                                                                                Ci vil Action No.           1:19-cv-03249
      JOSEPHINE LEE PEREIRA (aka JOSEPHINE
        POTENTE aka JOSEPHINE ROBINSON)
                                   Defrmlum

                           SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                             OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACT ION
                                                                                   CITIBANK, N.A.
To: Serve: John Carter Armstrong, Assistant General Counsel, Citi Service Center, 1000 N. West Street, 5th Floor
          _ _Wilmington , Delaware 19801_                                                   __           __
                                                                  (.\'w11e o{pcr.I0/1 tf/ u•lro111 tlus .l'llhpmmu i.1 direct ,•dJ

       vf / rotluc1io11: YOU ARE COMMANDED to produce at the time. date. and place set ronh below the following
             1

do..:um~nts. electronically stored inl'ormati on. or objl.!cts. and to permit inspection, corying, testing. or sampling of the
material: See Schedule A , attached




 Place: SEITZ VAN OGTROP & GREEN. P.A.                                                                    Date and Ti me:
        222 Delaware Avenue. Suite 1500                                                                                         04/26/2019 5:00 prn
        Wilmington, DE 19899    Attn: James S. Green, Sr.

      C1 iiiSfJI!Uion qf' Prt:mises: YOU ARE COMMANDED to permit emry onto the designated premises. land. or
ot her proprrt) possessed or controllrd b) you at the time. date. and locat ion set ronh below. so that the requesting party
may inspect. measure, survey. photograph. test, or sample the property or any designated object or operation on it.

 Place:                                                                                              j Date and Time:
                                                                                                     l
        T he following. provisions o f Fed. R. Civ. P. -15 arc attached- Rule 45(c), relating to the place of' compliance;
Rul e 45(d). re lating to your protection as a person subject 10 a subpoena: and Rule 45 (~) and (g), relating to your duty to
respond to this subpocnn and the potential consequences or not doing so.

Date:            04/'12/2019

                                        CLERA.' OF ( 'OURT
                                                                                                            OR

                                                   .\tg/1111111'<' o/ Clerk   or Oep11~1 ' Clt~rk                                         lt/fll'llt' )l·.,. ,,·i,'f!lll/1111'1!


Tile name. aduress. c-muil atfdn.:ss, and tel ephone number or th e attorney repn:st!nting trrmu,, ofpuny)                                                          OCR MARKETING
INC. and OCR STRATEGIES LEGAL INC.                                                                               • who issues or requests this subpoena. arc:
Michael C. Brett, 511 Union Street #2700, Nashville, TN 37219, mike.brett@wallerlaw.com, 615-850-8717

                                             Notice to the person who issues or requests this s ubpoena
1\ 11otic.:c and a cory of the subpoena must be served on each party in this case before it is served on the person to w hom
it is directed. Fed. R. Civ. P. 45(a)(-1).
                           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 17 of 47


1\0 ~Sil (RCI'           12/13) Suhpo<•nn ll' l'ruducc l)ocunwnl~. lnfom1a1ion, or Oh1~c1s or \<1 1'~1 mll l nspcc11•1rl Oll' l'r~m1sc~ 111 a l'11 1l AciHln(f'nt!c J)

                                          fled e r a I Ru lc of Civil Proccdu rc 45 (c), (tl), (c), and (g) ( Effccti\'C 12/1 / 13)
(I')   f'l:trl'   nr ('uno pli:llll'l',                                                                     (ii) <hsdu,mg. anunrct~lllt:ll 1:\IICrl-, llfliiHUil •lr mlunnnllnuthat d11eo
                                                                                                    nut d.:"nhe spc" lie ot:Cllll<'nces 111 <hspull' :md results I rum thc c\pcn ·'
  ( I) For 11 Tri11/, llt•tlriug, 11r O t!Jifl\ ltlmt. :\ wbpncn.l 111:0) Cl1111111:1nol a          ' I lid~ that 1\'ll~ lllll rcqnc>lcd hy a panv
per'''" 111 oucnd n tnal. h.::armg. or <lcposllt\111 onl) ns li.oli1>\\ s:                               ((') .\pcq/1'111): Comhtrrln\ II.\ e111. 1/ft•rnatll\' In Ihe ctrcumst:snccs
    ( \I 1\llhm lOCI lllllc,nl'"hcn: the pcromn r..:sltk\. o~cn t plll)CU . 111                     descn hcol1n Rule 15lthl31(11), the coun lll:t) . lll>ocau ol'qu:"lung or
1cgul.uh trans;wts husmc>s 111 pcr>om, or                                                           llllllhf~ mg a suhpucn:t, tlrdct nppcaroncc or ptntlu..:tion nndcr sped lied
    ( BI 1\ltlun the ~1:11.: 1\hcre the pcr~m 1 rcstdc, ,., cmplnwol m regular!)                    C<l11lhlit>ns tl'the '''1'\ mg pnrt1
tr:ou, acts hu ~mcs., on person tl'thc ret-soli                                                             (i ) sl ulll~ :1 ~ uhswnltnlnccd ti1r th~ tc,tllll1111) <II mntt:n nl th3ocnnnoll he
       (i) I' .1 p;HI} t>r ol p:trl) ·, nllkcr. 11r                                                 othcn1 tsc met lltlhunl undu..: hartlslup. und
       (ii) "CliOllli;UloJcoJ Ill oiiiCIIU a ln:ol nnd 1\0Uid IIIII InCUr Sllb>l!llollal                    (ii) cnsutc' that the suhp,1enncd person 11 illite rcusl'nabl) cornpcns:ucd
c.\ pens.·
                                                                                                    (c) l)ut ic;. in   Rc~ pu u tli ii J!   w :1 .S nbpucn:L
  (2) For Otlrl!r Di.\ l'III'Cf'.\'. .\ sUbflOCII.I IIlol) '"llllllllllll
   (.\ ) pro>tlucllllll of olncumo:nts. dcctn>nlcall) .. wrnlrnlo~rnutonn. nr                        ( lll'rtulu l'ill~ D IIC'/1111\'1/(\ tiT m<!('(TIII t icrtl~l' Slllrt•tl/ufo muulmr. f' he'e
t;mgthk thtng.s ,Jt "pi.Kc' 1111h111 100 nnk' uf\\ho:rc.: the per"'" rcs1tlcs 1s                    procedures appl~ tu pr,>rlu"ng do.:nmeub nr clc.:tr.uucalll slt>rcd
ClliJllll) e\1 M I cgularl) II !IIIO,lii'IS hU>IIIess Ill lll'rSllll :tnd                           mf(muallun
   (Ill "''Jlc~trunnt'prenusc~ atth<' prcmts~ s 111 he· llhJ"I\!Cicli                                  (.\ ) I lo,·rmr,•llf' 1\ pcr<1111 respcotHhn:,: to a suhp,lcnaw produC<' dllc nmcnt ~
                                                                                                    must pn>tlucc them a, the) JIC LI.'Jll 111 the urdu1.1r> .:uur~c n f hustn~ss or
(d )   l'rut<·r tiu !! :1 1'<'1'11111 S ubj ec t   If•   a Suhplll·na ; l·.nflll'cem<' ll l.        mu ~t mg: u u~~ and lnhd thl'lll lll ..:t~r r~'llllt llllllth~ catcgnnt:> 1n 1hc demand
                                                                                                       ( ll ) l•orm.f;Jr /'rmltt• tJI}! Ut•( lrrllll!lllll Stllt'<'ollujmwtJII<'II \'111 Sj>eu{l~d
  I I) . l l'll iliitly l 111/ue /Ju rtll!u or t::xpt!II.I C: Srmcti11111 . •\ part) tH ~lttlntCI   II a suhp<t~n a <J,w, 11111 ~r~,· t l ~ .1 limn Iill prnuucmg dectrmucall} ' t or~d
rc,p<llbthk thr t'sUIIIt! and "'f\ mg.,, 1ubpncna must wl-e tea\unahlc >tcps                        1nli11maunn. th~ persun rc~Jllll1d111g nnt>l pmuucc 11 111 a li>n11o•r lbnn~ 111
tn U' ottl IIIIJll)'lllg. undue t>ur<len or e\pcn~e nn ~ per'''" snhJCCI 111 th..:                  11111-:h It IS !lrUIII;Iril~ Ol;llnl:lllll:d or in a rc<ISilll<thl} UsJhlc 10011 111 lhnn~
~ubpncna -lllC ~uurt li>r the dbtn~:t11 h.:re l!<llllplwncc ts req111 r.:clnn•~t                        (C) Uw:trmrrnr/(1· .\wrcd lufiwmrrurm JlroJucetlllr Ou/r Out• fcwm. ·nr..:
en fore..: tht~ dut) and tmpos.: an appropn:ue sancllon-\\llll:h Ill~) mcludc                       pers<>ll rcspondmg need nnt pmducc Ihe s~ mc clcctrnnu:allr Sl()red
lu>t cnmmg-< .nal rcasonnblc nttomcy s fecs~n a part)' or attomc) 11ho                              mfonnutroll mnrnrc than one lorm
t:nl~ tt• .:nmph                                                                                        ( ll) /llcrcc<!.r.t rb/<1 U~l'trmm·ally Stt~red 111/rmttatlllll. I he person
                                                                                                    rc ~rondmg nwtlnut prnl'tdc uis~uv..:l') nfclcctron icnll) stored in limn~tinn
 ( 2) Crmrmtmd to l'rmlucl! .l!r/ler itt/1 or l 'ermit lrl\pectirm_                                 lrnm snurcc~ 11t111 the pcrstlll td<'nttfi<:s a~ not rcJS•>n.rhly acccssthlc because
   (.-\ 1 lppc!crrm1ce \ ul Ucctlltl'c!cl A pers1111 .:mnmutHictl HI pruducc                        nl undu.: burden nr cu ~t On llhlllllll lllt:lllnpcl dt>Cillel') nr l(•r a ptolcclll..:
dncumenl'. ckctwmcall) ~tnrcd ut lurmatonn nr tall);!tblc lhtng,, ur Ill                            order. the pcr\1)11 r.:sponding mu't shu" thai the mli~r~nntron 1s nut
pcnnn llh: mspcctlllllnl prcnuse,. need nut appear 111 pcr~on at th..: pla.:e 11 1                  ,.,.a,onahl) ncccss1hk hccause nfunduc hurtl~n o r C1HI lflhat >hUlling 1~
protluetr1111 nr 111\llCdtun unk" . 1 1~1• ~ nmnl:nldctl 111 <1ppc.1r lnr a dqw~nmn                 m .t d~. lhc coull m.o) tllHrcthdcs~ order o.hs.:u1 ..:1) from sudl ~ou rc.:s 11'thc
hcann!!. t•r on:1l                                                                                  requ~'ll ll!! poor!\ 'IIIII\\ !!1111!1 ..:mosl-. 11111\IUCIIIl!.! the lunll.tllllll' ur Hulc
    ( II) f)hp:drmrs ,\ pcr,nn ,·umm.mJcd 10 fl""""·..: thlcliiiiCnl~ nr t>lll].Uhlc                :!lllhU2)(l I The '''llll no;o~ spcctl~ Ll•lloh!lllllS 1(11 the UISCil\CI')
thmg' 11r ''' pcmut m.. pc~lllln nta) wn c un 1he P•HI\ ,u attntne) 'k"gn:ued
llllht• 'UhJhlCII.I :0 1\rJIIellllhjeCIIIlll Ill III>JlCO:IIII);!. copymg lc>llll\!. or             (2) C!uimi11g l 'rio·ill!;:c or l 'mtectitm.
~arnplmg an) ur all nltht• mJicnals ur Ill nbpc~llng the pt.:nu~cs· ur to                            (.\ ) !lr/tumrrtrrm ll'ulrhdtl ,\ pcr,<m 1\lthhulumg suhJ'I.lcna,-d mlilnnattun
producmg det'lr!llltcall~ storcu mlonn:llll'n 111 lhl! lilnn M f111m~ rcllncst<:d                   und~r a cl,nlllthal Il lS Jllll'lk!,l<'d ur ' UhJcCI I•l prn t ~~ l l!lll as tnal-prcparatulll
 I he Hhle<:lllll\ mu,t hc 'encc.l h<:rinc the: .:ather nfthc tune >pec1licd 1i1r                   111atcrml mu~l
Cl>mph.mcc or 1-l da1 s allcr the ~nhpo~n;l " ~ell t'cf lfaunhJcctlt>llt~ made.                           (i) exprC$\I) rna~c th~ dann. and
the f11ll111\lll!; nrk, ;tppl)                                                                            (ii) tlc,cnhc 1h~ mllutt-ul'thc 11 11hhcld documcn11. C<llltmunic:lllllll>. 11r
        (i) \t :Ill) tom~- "'' nullce tu thL' •·umm ;mc.l~ d pcr;tlll. the ;en tng part)            langthlc thtug; 111 a rnJnncr oh:n. 1\tthnut revealing urfomwuonrt(cl f
muy lllllll' the C1>11rt lilr the thstn co \\her~ .:.,onplian.:c IS 1cqum:c.l ftn an                pm tlcg~ clo•r prulectcd, " til cuahlc the p:lrlle> to n~ sc'os th~ da 1111
order Ctllllpdhng pn>lluninn ur rmp~Ciu>n                                                             ( II) lt!ft,·motuml'rmlrtLcrl lf infilmMII\lll produc<·<l Ill rcspon::•·11> n
        (ii) I hew acts llhl~ he IC\]tllr,-cl ''Ill) .rs <lm;etnlmlhc ••rdcr. a11d the·             '11hpo.:n:1 ~~ snhtcct ''' a t:lanu ,,r pr11 1l.:ge ror of pwtcctrcm ns
nnkr 111\hl protect ,1 r~r-1>11 11h•>I\ ncuhcr" pan> nnr a p.ort1 '< oflkcr liom                    tllal-prep.u.tlllllt tn.llen;ll. the pcm>nm:rJ..tngoh.: clnillllll!l) 111111f) :m) pan1
'';!llllk;ont c\pen~t· rc~ultm!,! 1111111 L'lltnpltnncc                                             lhat rcccllcd the mtnnrt.lltuu nt'thc d,um ;ntd lhe hu"' t(•r 11 ,\llcr l1emg
                                                                                                    ntlttlkd, ,, p.u l\ must promplh return. 'cque,lcr 111 Jc,.tm) the srectlkd
 (3)  Q11t11lliug tlr ,1/tttlijyiug 11 Sllbfllll'lltt.                                              mti>nn;unm :tn<l :Oil) Clllll.:s 11 has 11111,1 nut "'c nr dm:losl· the mliumatmn
   ( \) ll/rc11 fl~tfllll'~t/ t1n llllll'i\ lll\111<>11. IIW C<lllll h'l the UISirtU \\here         unlt lthc dJIIIl ' ' tc,Clh·cd, llllhl tnl-c rc,1souabl.: ~ICJl' Ill t<.'IIICI'C lhc
 Cl'lllJlh!lll<'c IS rC<JII II CU 1\lll ~ll)ll:ls h llr IIH>drl)· •I >Uhpt>cna lh;ll                mfitml.)lmn illhc part) tl"dmeolu bd(•rc h1·1ng rwtrrkd. unol m~) pwrnpth
        (i) falls ''' nil'"' a reasonable lime to conrpl~.                                          pr~scnl the 111 li11111JIIl111 omelet s ~allu Ihe ,·ourt l(lr the dtstrtct 1\ hl't c
        (iil rcquu-c' a pcr;,mtnt:<1111Jll) hc)und th..: ~cogr;~phn:allunu'                         ~umph.mcc 1> rl·qutrc•d li>r a dctenunl.lllllllllt'thc d:um ·111~ pcrsnn "lm
' p..:ctlkd 111 Rulo: I S( c)                                                                       ptullnectl thc lllf(lrtU:II Illll 11111!>1 pn:sef\t: the llllllrmillll111 1111111 thc dJIIIIIS
        (iii) rcqurrc' ch<dchurc u f pm tkgcd ur uthcr ptolct:tcd matter. tf no                     rc,nlvcd
e'ccpll!)ll ••r 11 .uvcr applies, ur
        (h ) subjects n pcrsnn 10 untluc burden                                                     (g) Ctllllr lllpt.
   (B) II   'II"" l't:l'mlll.:t! Ttl pro1cc1 n 1~rson ~ubjc~ t to 111 alkctcd b) :J                 The wun li•r lhc utstri.:l 11h.:rc .:ontpltnorcc r' rcqutrcd-and r1 l~o. nlkr u
subpucna. lhc coun hlr the olt ~tncl 11hcre cumphanc,• IS rcquirctlma~-'111                         111\llton '' tr:msfcrrcd. the I>SUIII!l cuun-rmt) hold tll l'•llllcmpl a pcrwn
llhlllllll qu:L~h or mudtl\' the ~uhpucn~ 1f11 t~.:qu1rc~                                           11 ho. havrng hecn scn •.:tl. lin Is wuhunt adequate cxc u ~c 10 ohe) Ihe
         (i) dtscll•SIIl!! :1 trade secret or <llhcr Ct'nHdcntt:tlrcscardl.                         snhpocna <•r an nnlcr 1dated hl 11
clclclllpment. or t;1111111Cil'tnl mlhnnillll11L ur




                                                                                                                                                                                                 J
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 18 of 47




                                                    SCHEDULE A

             A.          Gene r a l Definilions and R ul es of Con struction

             I.          ·• A II'' means each and every.

            2.           "Any" mcnns any and all.

       3.      ·'And" and '·or'' shall be construed either disjunctively or conjunctively as
necessary to bring wi lhin the scope of the Subpoena al l information or Documents that might
otherwise be construed to be outside of its scope.

        4.      ··Communication" means any conversation, discussion. leiter. email ,
mem orandum, meeting, note or other transmittal of information or message. whether transmilled
in "riling, orally. dcctronically or by any other means, and shal l include any Document that
abstracts, digests, transc ri bes. records or ren ects any or the fo regoi ng.

            5.      " Concerning'' means. directl y or indirectly, in whole or in pan, relating to,
r~lcrring     to. describing. evidencing or constituting.

       6.     " Custodian'' means any Person or Entity that, as of the date of this Subpoena,
maintained, possessed, or otherwi se kept or controlled such Document.

          7.      ''Document" is used herein in the broadest sense or the term and means all records
and other tangi ble media of expression or whatever nature however and wherever created.
produced or stored (manually. mechanica lly. electronically or otherwise), including without
lim itati on all versions whether draft or fi nal , al l annotated or nonconforming or other copies,
electronic mai l ("email''), instant messages. text messages, Blackbcny or other wireless device
messages. voicemai l. calendars, date books, appointment books, diaries, books, papers, files,
notes, con firmations, accounts statements. correspondence, memoranda. rep011s, records,
journals, registers. ana lyses, plans, manuals, pol icies. telegrams, faxes, telexes, wi res, telephone
logs. telephone messages, message sl ips, minutes. notes or records or transcriptions of
conversations or Commun ications or meetings. tape recordi ngs. videotapes. disks, nnd other
electronic media. microfilm , microfiche. storage devices, press releases, contracts. agreements,
notices and summaries. Any non-identical version of a Document constitutes a separate
Document within thi s de finiti on. including wi thout limitation drafts or copies bearing any
notation. edi t, comment, marginalia, und~rscoring, highlighting, marking, or any other alteration
of any kind resulting in any diiTcrcncc between two or more otherwise identical Document s. In
the case of Document s bearing any notati on or other marking made by highlighting ink, the term
Document nacans the original version bearing the highlighting ink, which original must be
produced as opposed to any copy thcrcor.

       8.      ··Enti ty' · means without limitmi on any corporation. company, limited liability
company or corporat ion. partnership, limi ted partnership. association, or other lirm or similar
body. or any uni t, di vision. agency, department. or simi lar subdivision thereof.




·I H~ 9-~-19J.6979   I
              Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 19 of 47




        9.       "Identify" or ··Identity,'' as applied to any Document means the provision in
writing of in forma tion sunic icnll y particular to enable Attorneys for Plaintiff to request the
Document's production through subpoena or other'vvise, including but not limited to: (a)
Document type (letter, memo. etc.): b) Document subject matter: (c) Document date: and (d)
Document author(s), adclresscc(s) and recipient(s). In lieu or iden tifying a Document, Atto rneys
for Plaintirf'will accept production of' the Document, together with designation of the
Documen t's Custodian, and identification or each Person You be lieve to have received a copy of
the Document.

        I0.     ·'Identify" or '·Identi ty," as app lied to any Ent ity, means the provision in writi ng
of such Entity's legal name, any d/b/a, form er, or other names, any parent. subsidiary, officers,
employees. or agents thereof', and any addrcss(es) and any telephone number(s) thereof'.

        II.    "Identi Cy'' or " Ident ity," as appl ied to any natura l person, means and includes the
provision in writing of the nmural person's name. title(s). any aliases, place(s) of' employment,
telephone numbcr(s), e-mail addrcss(cs). mail ing addresses and physical address(es).

               I2.          '·Person .. means any natural person, or any Entity.

        13.      ·'Sent'' or ''received" as used herein means, in addition to thei r usual mean ings,
the transmittal or reception of a Document by physica l, electronic or other deli very, whether by
direct or ind irect means.

               1-L          "Subpoena" means thi s subpoena and any schedules or attac hmen ts thereto.

        15.    The use of the singu lar form of any word used herein shall inc lude the plural and
vice versa. The usc of any tense of' any verb includes all other tenses ol' the verb.

              13.           S p ecific Definitions

         16.        '·You," "Your... or "Citibank" means Citibank, N.A. and any of its predecessors,
successors. present or fanner parents. subsidiaries. or affili ates, whether direct or indirect; and all
di rectors, o l'li cers, partners. employees, agents. contractors, consultants. representatives, and
attorneys or the foregoing, or any other Persons associated wi th or acting on behalf of the
foregoing. or acting on behalf' of any predecessors. successors, or affi liates of the forego ing.

       17.    ··Ms. Pereira .. means Josephine Lee Pereira, aka Josephine Potcnte aka Josephine
Robinson. and any other Persons or entities associated with or acting on behalf of the foregoing.

              C.            Tn structions

        I.       PresetTnt ion of Releva nt Documents and fnformation: Spoliation. You arc
reminded of' You r obligations under law to preserve Documents and information relevant or
potentially relevant to this Subpoena from destructi on or loss. and or the consequences or, and
penalties avai lable for. spo liation or evidence. No agreement, written or otherwise, purporting to
modify, lim it or otherwise vary the terms of this Subpoena, shal l be construed in any way to



·1 8· 19·5~ 93 ·6'179   I
         Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 20 of 47




narrow, qualify, eliminate or otherwise diminish Your aforementioned preservation obligations.
Nor sha ll You act, in reliance upon any such agreement or otherwise, in any manner inconsistent
with Your preservation obligations under law. No agreemen t purporting to modify. limit or
otherwise vary Your preservntion obliga tions under law shall be construed as in any way
narrowing, qualifying, clim inati ng or otherwise diminishing such aforementioned preservation
obligations, nor shall You act in reli ance upon any such agreement, unless Attorneys for Plaintiff
confirm or acknowledge such agreement in writing, or make such agreement a matter of record
in ope n court.

          2.     Possession. Custody, and Control. The Subpoena calls for all responsive
Documents or information in Your possession. custody or control. This includes, without
limitation. Documents or information possessed or held by any of Your officers, directors.
employees, agents. represemativcs. divisions, aflil iates, subsidiaries or Persons from whom You
could request Documents or informal ion. If Documents or information responsive to a request in
this Subpoena arc in Your control, but not in Your possession or custody. You shall promptly
ldenti f'y the Perso n with possession or custody.

         3.     Documents No Longer in Your Possession. If any Document requested herein was
forme rl y in Your possession, custody or control but is no longer available, or no longer exists.
You shall submit a statement in writing under oath that: (a) describes in detail the nature of such
Document and its contents; (b) Identifies the Pcrson(s) who prepared such Document and its
contents: (c) Identifies all Persons who have seen or had possession of such Document; (d)
specilics the datc(s) on which such Document was prepared. transminecl or received; (e)
specifics the datc(s) on which such Documcm became unavai lable; (l) spec ifies the reason w hy
such Document is unavailable, incl uding withou t limitation whether it was mi spl aced, lost,
destroyed or transferred ; and ir such Document has been destroyed or tran sferred, the conditions
or and reasons for such destruction or transfer and the Identi ty of the Person(s) req uesting and
performing such destruction or transfer; and (g) Identifies all Persons with knowledge of any
portion of the contents of the Document.

            4.       No Documents Responsive to Subpoena Requests. [f there are no Documents
responsive to any particular Subpoena request, You shall so state in writing under oath in the
/\ l'ti clav it of Compli ance attached hereto, id entifying the paragraph number(s) of the Subpoena
request concerned.

         5.    Fom1at of Production. You shall produce Documen ts and information responsive
to this Subpoena in the format requested by Attorneys for Plaintiff.

        6.       Existing Organization of'Doeuments to be Preserved. Regard less ofwhether a
prod uction is in electron ic or paper format. each Document shall be produced in the same form ,
sequence, organization or other order or layout in which it was maintained before production.
including but not li mited to production of any Document or other material indicating filing or
other organizati on. Such production shall include wi thout limi tation any file folder, file jacket,
cover or similar organ izational material, as well as any folder bearing any title or legend that
contains no Document. Likewise, all Documents that are physically attached to each other in




4849·5·193·6~79   I
             Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 21 of 47




 Your fil es shal l remain so attached in any producti on; or if such product ion is electronic, shall be
 accompanied by notati on or in formation su[ficient to ind icate clearl y such physical attachment.

         7.     Document Numberings. 1\ ll Documents responsive to this Subpoena, regardless
of whether produced or withheld on ground of privilege or other legal doctrine, and regardless of
whether product ion is in electronic or paper lormat, shall be numbered in the lower right comer
o r each page of such Document, without disrupting or altering the form, sequence. organization
or other order or layout in which such Documents were mai ntained before production. Such
number shall comprise a pre(ix contain ing the producing Person's name or an abbreviation
thereof, followed by a unique. sequential , identifying document contro l number.

         8.      Privi lege Placeholders. For each Document wi thheld from production on ground
o r privilege or other legal doctri ne, regard less of whether a production is electron ic or in hard
copy. You shall insert one or more placeholder page(s) in the production bearing the same
document control number(s) borne by the Document wi thheld. in the sequenti al placc(s)
origi nally occupied by th e Document be fore it was removed from the production. Pri vilege. If
You withhold any Document responsive to this Subpoena on ground of priv ilege or other legal
doctrine, You shall submit with the Documents produced a statement in writ ing und er oath,
stating: (a) the document controJ number(s) of the Document wi thheld; (b) the type of
Document; (c) the date ofthe Document ; (d) the author(s) and recipicnt(s) of the Document ; (e)
the general subject matter of the Document; and (f) the lega l ground for withholding the
Document. If the legal ground for withholdi ng the Document is attorney-cl ient privilege, You
shall indi cate the name o r the attomcy(s) whose legal advice is sought or provided in the
Document.

         9.     Your Production Instructi ons to be Produced. You shall produce a copy or all
wri!lcn or otherwise recorded instruct ions prepared by You concerning the steps taken to respond
to this Subpoena. Por any unrecorded instructions given, You shall provide a wri tten statement
under oath from the Person(s) who gave such instructio ns that details the specific content of the
instructions unci any Person(s) to whom the instructions were given.

         I0.     Cm·cr Letter. Accompanying any production(s) made pursuant to this Subpoena,
You shall include a cover letter that shall at a minim um provide nn inde:-: containing the
l'ollowing: (a) a description of the type and content of each Document produced therewith: (b)
the paragraph numbcr(s) of the Subpoena req uest to which each such Document is responsive;
(c) the identity or the Custodian(s) or each such Document: and (d) the document control
number(s) of each such Document.

        I I.   Affid a,·i t of Compliance. A copy of the Affidavit of Compliance provided
herewith shall be completed and executed by all natural persons supervising or participating in
compliance with this Subpoena, and You shall submit such executed AOidavit(s) ofComplianee
wi th Your response to this Subpoena.

       12.     lclcnti li cation of Persons Preparing Production. ln a schedule attached to the
Affidavit of Compliance provided herewith. You shall Identify the natural person(s) who
prepared or assembled any producti ons or responses to this Subpoena. You shall furth er Ident ify



~S-I<J-5~ 93 ·6979 . 1
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 22 of 47




the natural person(s) under whose personal supervision the preparation and assembly of
productions and responses to this Subpoena occurred. Yo u shall further Identify al l other natural
pcrson(s) able competentl y to testify: (a) that such productions and responses arc complete and
correct to the best of such person's knowledge and belief; and (b) that any Documents produced
nrc authentic. genuine and whal they purpon lObe.

           13. Continued Obligation to Produce. This Subpoena imposes a continuing obligation
to produce the Documents and information requested. Documents located, and information
learned or acquired. at any time after Your response is due shall be promptly produced at U1e
place specified in this Subpoena.

        14.   No Oral Modifications. No agreement purporting to mod ify, limit or otherwise
vary this Subpoena shall be valid or binding, and You shal l not act in reliance upon any such
agreement, unless Attorneys fo r Plaintiff con lirm or acknowledge such agreement in writing, or
make such agreement a matter of record in open court.

      15.      Time Period. Un less otherwise specilied. the time period covered by this
Subpoena sha ll be from Oclob~.:r 9. 2015 Lhrough the present.




4849·5•19J.(i979.1
             Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 23 of 47




               D.         Documents to he Produced

       I.        Copies of all account statements ror the CitiEscrow Account#          2596 (the
'·Account'") l'rom August 8, 2018 through the present.

       2.      Copies of all \\i re transfers into and OUL or the Account !"rom August 8, 2018
through the present.

       3.      Copies of all account statements for any Citibank account(s) for which Josephine
Lee Pereira has signatory authority. from August 8, 20 18 through the present.

       4.     Copies of all wire transfers into and out of any Citibank account(s) for which
Josephine Lee Pereira has signatory authority, fro m August 8, 2018 through the present.




·lll4<)-5-l93-li971J, I
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 24 of 47



UNITED STATE DISTRICT COURT
SOUTHERN OJ TRICT OF NEW YORK
                                                         X
  OCR    M/\.RKET fNG fNC.                 and    OCR
  STR.A TEG IES LEGAL INC..                                   Case No. I: 19-cv-03249

                 Plaintiffs,

  V.


  JOSEPHINE     LEE  PEREIRA     (aka
  JOSEPI-llNE POTENTE aka JOSEPJIINE
  ROBINSON).
                                                         X
              Defendant.

                                       AFFIDA YIT OF COMPLIANCE

STATE Of. ______________~
                                              )
COUNTY Of.                                    )

            I.                                               , on behalf ofCitibank. N .A .. state as follows :

            I.          I am over the age oC 18 and competent to provide this Affidavit. The s tatements in

this Affidavit arc based upon my personal knowledge.

           2.          Citibank. N.A. was served with a subpoena to produce the following documents in

the above-captioned matter:

                       a.      Copies o[ all account statements for the CitiEscrow Account#'             2596

(the .. Account'") from August 8, 2018 through the present.

                       b.      Copies of all wire transfers into and out of the Account from August 8. 2018

through the present.

                       c.      Copies of all account statements ror any Citibank account(s) lor wh ich Ms.

Pereira has signatory authority. rt·omAugust 8. 2018 through the present.

                       d.      Copies of all wire transfers into and out of any Citibank account(s) for

which Ms. Pereira has signatory authority. from August 8. 20 18 through the present.



·11!23·85-17·6500 I
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 25 of 47



           3.          The copies of the records attached to this Affidavit nrc responsive to the Subpoena

served on Citibank, N.A. and include copies of any and all records in Citibank, N.A.'s possession

or control as described above.

           4.          I declare under penalty of pe1:jury that the above statements arc true and correct to

the best or my knowledge, informat ion and belief.



                                                             Signature


                                                             Name


                                                             Title

                                                             Ci tibank, N.A.



STATE OF _ _ _ _ __ __ )
                                              )
COUNTY OF _ _ _ _ _ _ _ )

        Personall y appeared before me, the undersigned Notary Public in and Cor the al'orcsaicl
State and County,                                            with whom r am personall y
acquainted. and who acknowledged that he/she executed the \Vithin instrument fo r the purposes
therein contained. and who further acknowledged that he/she is the                      and is
authorized to execute this instrument on behalf of Citibank, N.A.

           Witness my hand, at office, this ___ day of ____________ , 20 19.



                                                     Notary Public

My Comm ission Expires: _ _ _ _ _ _ _ _ _ _ __ __




~ 823-854 7-6500   I
                                                        2
               Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 26 of 47




                                     UNITED STATES DrSTRJCT COURT
                                                                        lor the
                                                   outhi.!rn Dist rict or New York

              OCR MARKETING INC. et al. ,
                                                                            )
                          1'/amtljf                                         )
                             \   0                                          )          Ci\'il Ac tion No.                1:19-cv-03249
      JOSEPHINE LEE PEREIRA (aka JOSEPHINE                                  )
        PO.TENTE aka JOSEPHINE ROBINSON)                                    )
                                                                            )

                    SU BPOENA TO PfWI) UCE UOCUl\lENTS, INFO RMATION , OR OBJECTS
                       OJ~ TO PERM IT IN I'ECTION OF PR EI\llSE IN A C IVI L ACTION
                                                CITIBANK N.A.
To:     Serve: c/o Barry J. Glickman, Zeichner Ellman , & Kra use LLP, Attorneys for C itibank, 1211 Avenue of the
        Americas, New York , New York 10036
                                             - , \ amt• o.fp<! t'\1111 10 11'11tl/ll tlus suhpo<:11<1 i,\ dir!•ctr:t!J

    v( /'ro,!Ju.:timl. YOU A RE COMiVL<\NDED to produce at the time, date. and place set forth bciO\\ the following
documems. electronicall> stor.:d inlormution. or objects. aml to permi t inspecti on. copying. testing. or sampling of' the
mnterial: See Schedule A. attached




 Place: Zeichner Ellman & Krause LLP                                                     Date ilnd Time:
        1211 Avenue of the Americas
                                                                                                                   04/26/2019 5:00 prn
        New York, New York 10036                                                                                                                     J
     , Inspection q/ l'rc:misl!.\" YOU ARE COMMA OED to permit entry onto the designated premises. land. or
other property possessed or controlled by) ou at the time. dme. and location set forth below. so that the requesting pany
may inspect. measure, surwy, photograph. test. or sample the property or any designated object or operation on i t.

 Place:                                                                                Oate and T ime:




         The l'ollo" i ng provisions o l' Fed. R. Ci v. P. <1:' arc allnchctl- Rule -1-S(c). rcloting to the place o f' compliance:
Rult: -15(d). relating to your protection as a pl.!rson subject to a subpoena: and Rule -15(e) and (g), rel ating to your duty to
respond 10 this subpoena and the potential consequences or not doing so.

Date:       04/'17/2019

                             CL!:.'RA: OF CO URT
                                                                                            OR



The name. adtlress. e-mail nddrcss. and telephone number ol' the attnmcy rcrrcscming rnam" 4par~''J                                      OCR MARKETING
INC. and OCR STRATEGIES LEGAL INC.                                                                 . who issucs.or requests this subpoena. are:

Michael C. Brett. 511 Union Street #2700, Nashville, TN 37219, rnike. brett@wallerlaw.com, 615-850-8717

                                  No tic e tu the person who issues or r equests this subpoena
,.\notice and n cop) of the subpot:na must be served on each part~ in thi s case before it is served on the person to whom
it is din.:ctcd. red. It Civ. P. -l:'(u)( -1).
                     Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 27 of 47




Civil Action No. 1:19-cv-03249

                                                                  PROOF OF SERV ICE
                         (TIIi.,· section slloultlnot be .filed 11•itll tl1e court unless required by Fed. R. Ch ·. P. 45.)

               I received this subpoena for (llumt· f!f'mclilitlual cuullill<!, (/ a11.1J
011 /dtllt'l



               0 I served the subpoena by dl'livcring a copy to the m1mcd pcn.on as follows:


                                                                                            on rrtm<'J                                   :or

               0 I rl!turncd thc subpoena uncxccutcd because:



               Unll!ss the subpoena was issucd on bchnl f of the United States. or one of its ol'ficers l>r age nts. I havl! also
               tendered to the witness the fees for one day's ath.:nd:mcc. and the mileage allo\\cd by law. in the amount of
               $


My fees arc$                                          for travel and $                           lor services. for a Lotnl ol'$                0.00



               I clcclnrc under penalty of pctjury that this inlonnution is true.


Date:
                                                                                                    St'r\'t 'l' s   .~i.f.!llclftll't'




                                                                                                  l'rillh'clllt/111<' u1111111!.•




                                                                                                     Si!r~L·r ·.,. aclclr<!.l.~



Additional information n:garding. attempted service. etc. :
                       Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 28 of 47


:\0 XSil (R~'         I ~/l.l) Suhpncn:t h' l'roducc l>ocumcnl' lnlnrm:uunt, urI lh,1~r1< 1'1 In l'crmll ln<pccllnll nf i'rcnll'c' 111 a l'11 1l A~lutnll'a~;,· 3)


                                        Federal Ru le of Civi l Procedure .t5 (l'), (d), (c),                                    and(~)       (Erfccti\' c 12/1/ 13)
(c•) l'l:ic<'   uf ( 'nm pli:noce.                                                                                    (ii) dr~Chl\111!_!. 1111 unrct:uno.:d .:>.pen's llJllllrun ur mlurmat1ontha1 <Joe ~
                                                                                                               nul d..:,..:llhc spccori.: uct:UIIcll.:c:s 111 ll1spmc :md rc>~t hs IHilllthc 1'\pt:n',
 (I) For 11 Tri11/, 1-l~urlug. ur Ot'fltl\'irirm. A ~u hpm:n;lma~ cumnl:tnd <1                                 ~lu dy thnt wa, nnl rcquc.tcd hy 11 p Ull)'·
person 111 ulll.'lld a 1nal. hc:mng, or tfcpn~uwn cml) us f..,lh111s.                                             ((') ,\iii!Crj)'lllf!, ( 'olldtftcJ/1,\ c/.\ fill , J/ict llclfl\'1!. In the ClrCIIJll,l:OilCC'
   (. \ ) 111th111 I00 m•lcs or'' here Ih.: Jll'Nlll rcs1d.:s. •s cn1pil'~ eli. w                              d.:~~ nhc:d 111 Rule 45(dl(311!'l). the cuurlmny. mst.:otlnf'qunshrng ur
rcgul.ul~ 1ransacts husmcss 111 perStln. or                                                                    mu<.lil~ 111!_!. a suhpncnu. order .oppcar:mcc ur pn1c.Juctmn under spec died
   (Ill 11ithin tho: state 11h.:n· the person resides, IS cmpln}cd or u:gularl)                                conc.J i l lurt~ d' thc: scn •tng pnn}
tran~acL' husmc ~., 111 person d'thc pcrmn                                                                            (i) ~h<ms a substanttal nccd lor the tc,tunun} or m:ucrrnl lh3t o::annot be
        (i) 1s a party or 3 part) ';; o tliccr. or                                                             otherwise rm:t \\Jihuut undue ltard,lup• •md
        Iii) Is comnmnd.:d In OllclH.I a 1n.1l i1nd 1\0llld nul 111t'llr suh,l:mllal                                  (ii) ensure> that the ~u hpocnucd pcrson \\JIII't: rcnsomlhl) cornpcnsutc<.l
I''<Jli'II'C
                                                                                                               (\') llul ic) in ltc·,pundinc to a ' ubputn:o.
  (1)  For Orha DiH'tll't:ry. .-\ <uhp•ll:llu llhl) ,-ununand
   (.\ ) J'IIHhh:llllll ufducumclliS, o.:lcclllllllC:lll) sturc<.lonlium:lllllll , 11r                           ( II t'mtlllt'ilt;: Otn'ttlltt'tlf\ or 1:'/cc.rrmr/col/y Srorn/lnformurirllt. I hcsc
1.10g1hk 1lnng' .ot u pl.~~:,· 1111hm 1110 mtlc, uf11hcrc the pcrwn r••socks. ''                               llr•l.:ctlurc' :tp('11\ hi p11 t1lucmg tlu..:urn.:nts ur clo.:.:tr,m11.:alh 'I<Hcd
cmplu) cd. nr rc;wl;ul' lr.ms:"·ts bu>~ncss 111 (ll'Json. :md                                                  rnl•lllll:ttmn
   (H) rn,pc:cunn ur'p~t·mr~cs m the: prcmt>c' 111 b~ ""lh!Cictl                                                   { \ 1 /.JIIt'l/1/lo'llf., ,\ J'l'l><'ll r.:spnndmg hi a sullp11cnato ptotluce dtlcumcnts
                                                                                                               rnust pru<.lm:c them as thc) :~rc kcp11n the nrc.Jm;1~ ..:nur.;c ufhusmess nr
(11) l'rHH·rtiu c !I I'C r>HII :O.nhjl'l'l Ito :1 !\nbpot·ua: Fnfnrn·r llcll t.                                must Mg.11111e •lnd lahd tht'JII 111 ~tl rrc,ptllltl l o the ~:ncg.nncs mthc dcmuntl
                                                                                                                   ( Ll) /·m m fur /'mducmg 1:/~('(I'IIIIIC<II(l' SruNd lirfurmai/CIII \ ·or Sp~t'!fi!!cl
   (I) .·l l'tliding Untltto: /Juri/en ar £1'{1<'11'<'; Stnrcrim11. A Jliirtl' nr :llwrnc)                     II ,, "'hJltlen.t li••c.:'> nul 'JICCII) .1 lim11 h>r prllthrc:m~: d.:etmnrc011ly 'ton:c.J
rc,ptlll"hlc li1r ''~urus a11J '"''' mg a 'uhpacna tnu'l t:tl.;c rcasnn:1hl.• ''"Jl·~                          ulli•nnallnn. the pcr>~lll respllnthng must pru<lucc it 111 a li,rm pr lhnn> 111
111 :1\ 01<1 IIlli'<" IIlt: un•h11· hurdcnllr c:\p~o\c otn :1 pco '''" sllhjc'(;l ll1 lh~                      1\lm:h 11 IS nrdmaril) ma1ntauu:d on m .t rcawnabl) "'·ihle fmm llr litrms
'ubpoc1H1 Tlu: t:11urt lix lhc diStrict 11hcrc conlph.mcc IS rct)lllfl!d nH"t                                      ((') 1:/~crrumml~\' Sror...-tlluj!lt'llllttt/111 /'rtJducc:clllr 011(1• (hw /·(lrtll The
cnl(lrcc tlu, dut) nnd rmpo'c :tn ~ppwpn.111: s;mcuon-1\ludt m:w mclu<lc                                       pcrs<lll lCSpumhnt' need nnt pmdu.:c the same dc:ctrnnkally ~t nred
lu't canung,; .1nd rc:L\Hn:lhlc auornc~ s li:cS--{111 ,, p01rt) or uuomcy \lho                                 mlimn.nrnn tn more lh:m om: lonn
 f:uls Ill C\111\JII~                                                                                              ( J)) /11(/('C{'~.Itl>l.• fh•t'II'IJJII<'Irl(l' Srurt'd !Jtfur/llti/UIII, 'Ill(' rcr~nrl
                                                                                                               rc:~pondmg need nt>t (lrm rdc di'Cil\ I.' f) rtf c:kl'lll>mcully ~~~u cd mltmn;~unn
  (2) Cumma11tl f!l l'milm·c tlmai11/:. or l'crmir ltl\fh:cfilln.                                              ln1111 'tllll~cs lh:~r the JWrson tdCillllics ·" nt•l rcason,ohh· •._ccs'lble hcc"Usl.'
   (. \ ) '1-'/h'tlralll ,. \ul l<.:qltll <!d ,\ pcr::on ~om m:oHicd tn produce                                nl undue lmodcu or ''"' t )ol m•ll''"' tu enmpcl thS.:tll Cf) '" lor a p11>1cc11•c
dtlt:Uill<'lll'. c:lcctrnmcijll\ stnrctl rnli1mt.1Unn. 111 t:lng•hlc thmg,, "' In                              onkr. the pe1"111 re~r·•ndmg 111\N shtt\\ ihat the mlimnaunn "nut
penni\ the m'Jic"ltllllll prcn11":'. n,·.:d not appcur 111 per""' .n the: pla..:c ol                           '''"""'alll1 ucc.;,s,hk hcc:1usc u!'uudue bur<.lcnttr ((hi lfthat shct\\111~"'
prmJu,·uull ur lli>P<'(\11111 unless :tiS{l nlilHilimdcc.J 111 appcm lnr i1 dcpt"rucm                          111:1dc the cour 1 nm) nnuclhcks~ llftkr d~~~<l' cr) li'nm such >nurcc~ ' r' thc
h~ilrtO:!. 11r tnal                                                                                            rnllll'sllng. pam o;ho11 s go1n<.l cau,c. -.nu~idcrmg Lhc lumtJittlns Ill' Rule
    {B) fJbJt:t.llruu t\ pcr:-.Hn cumm.amJcd lu prt)Jw.:c do~llntCIIh ur l~1n~1hlc                             2hthlt1)(l.') The court n1a~ spct:ll~ wnthlllllh lur the dtsc<"Cf)
llllnJ:!' tH Ill P•'flllJI 11\'IICI:llllll 111!1~ \CJ'\ C 1U1 the Jl:lrl\ 1lf Jtllll JIC) <f<'>l!;ll:IICd
llllhc \llbpncn.t a 1\fltlt:ll llhJCCliOlllll 111\flCCirllg, CllJI) 111g, tCMIIll!. ell                        (:2)  ('/ulming l'ril'ile;:c t>r l'mft•rrioll.
'<lmphng nn) t>r all vl'th~ motcnnls nr l•l111SJ1cctrng the pt~nuscs-<tr t\l                                     (,\ ) ll!/immmrm Wultltt:l•l i\ pcrs<m llllhhnlthug ~uhpvcnacd mlimnatiun
pruducmg clcl'tr.uucall~ stored mlomtatit>n 111 the: fc1nn t1r fonm n:qucstcd                                  under u clnun thut 11 ~ ~ pm il~gcd '" >Uhjccl It\ protcctuJn as lrral-prcpurutmn
 I he •'hJcCII<lll must hc 'en cd bclhrc the earlier M thc tunc spt:cl lied lor                                nmtcnal must
compli.tncc: or l·l day:- atlcrthc ~uhpocna IS sc.:ncd II' an nt~cc11nn 1s made.                                     (i) t:\ptcssl) rnak.: tht' d:um. and
tho: ll1lltll\111!l mlc;. uppl~                                                                                      (ii) dcscnhc the nature nf thc 1111hhdd dncum.:nt ~. communicatr,>ns, N
       (i) \t an~ 11111<'. on nvll~c to the: cumrnandcd person. thc scf\'lllf:! part)                          tum!lhlc th1111ts 111 a 111J111\cr th:tl. Without rclc:OI111Jt ullonu:HIIlll iL,clf
lllJ\ Ultl\'C th1• cCiun lvr the d 1~ 1nct \\lh:rc: cnmpliun.:c r:- rcquno.:tl fco1 1111                       pri~ ilc!$ccl ur" protc:t:tcd. "1 11 .:nublc I h.: lltlriiC~ to ll'i:ii'SS th•· dunn
11nkr cumpcllm~ prndut.:IJ\111 ur mspc~tll1ll                                                                    (U) /ufurmuruml'n"/",·,·d llmt,mnntllln produccd m response tu o
       (iiJ I hc~c .1cts 111:1) b~ rctpurcd on I~ :L'i thrcctcd 111 tht: Mdt:r. an.J th<'                      ~uhr('"'"·' ">Ub.JcCt hi a cbnnt•fpm th:gc 01 clfpr<llccllon il)
urrkr 1llll\llut•to.:t:t J pcr~un 11ho1s nc11hcr a p:lrt) nnr a part) 's olliccr f'ron1                        tnal -prcpnr ;~u<>nm at~nn l the p.:r.mn m:~kmg the clmm n1:1~ llllll l~ :til) pan:
\lgnrlk:mt c\pcnst: rc:sultlll\! frum ctlmplrancc                                                              tllilt r..:cellcd the tnlilrnlall<>JI c1t1hc d;um nnd the hns" li1r 11 After hcmg
                                                                                                               unit lied, a ptlrt) rnuslprtllnptl) 11.:turn. \C•JUI:.,h!r. ur de5t.rO) the speer lied
  tJ) Q1111\lli11;: ur ,1/odifyin;: 11 Subpcu:mt.                                                              nllunuallun ami un~ c:uprcs 11 has. rnu~t nut uw lll d•o; c lt~>l' the infm111a11on
    ( \ ) lllt~11 Neqmrl'd. l)n tunt.:l) motuln th1· cnurt tor rh~: tl"tn~t 11hcrc                             llllllllhe daHlll'> IC.;IIIIcd. 11111\1 takc teUS()II.Ihlc >ICpS Ill rctJIC\'C the
I.Cl1111J1IIdlh:C I> retlllllCO JllllSI quash nr lllliUII) ,1 :-llhJIIIC11:1 thai                              mtumwt11111 li the p3rt) tl r ~clt1 >c:d 11 bcfurc bc:lll!; nuulic:tl. illld nl!l) prompth
        {i) 1~1b In ""'"' a r..:as11nahh: Inne: tv compl1.                                                     p1csc:mthc tnlimnauun under 'cal h) the court lor the tlrstrrct '' hc1c
        (ii) rcquuc' a pcr>•llll•' ''"npl) he:~ one! the gc:ogr:opln.:allmul'                                  cumph.111~c "rcljmrctlti~r t1 tlct.:nnmalltln <          lf thc claun 'lltc pcr>tln 11ht1
~pc..:ilkd utl{ulc -15tc:l.                                                                                    rw<.lucctlthc mltlJill!lllllll 111U\I JliCSCI\t: the mthnn;liJtllt unrtlthe chum is
       (iii ) rcqturc, <.ll\dchurc ''lllrl"'"'l!cd ur uth.:r pr.ncctcJ nwllc:r 11 nu                           rc:o;uilcd
t:\~t:p111 1 111•r 11,11\ cr ;lppl!c:,, 111
        (h J \tthjt:t~s n pl:r><ut tu nmluc burden                                                             (g) ('niiH' IIIJll.
   til) lf'lt,•ttl'.•l'mllled It• pr.•te.:t a pcrsnn 'uhJt:d "' nr .tiiO.:"cd "' ,1                             I he cuun lilr the dr,rn,;t 11hclc ~nmphnnc.: rs rc•lntretl-nncl nl<o, allcr :t
, UhJitlCow. rhc cuun l<>r the di)ln~t \\h~rc Ctlmplran..:,• 1~ rC<IUtrccl mo~. tin                            llllllh\11 IS 11110~/;:trt:O lh1· 1\~lllllt! C(1111l-HHI) holtJ 111 .:.UIIClliJll a J'C~l\11
nlllll•lii. IJUa'h oJr nw,lrl\ the 'uhpnena 11'11 rcyuuc'                                                      \\hoi h:l\ 1111: k<:n s~·n·,·d. t;ub \I ttlutut :~dequatc c\l.'u>c hl llb<'\ Ihe
         til J"cl""n2 a tradc ,~crer llf ••I her Ct•nlidcnu;tl rc"'"r~h.                                       \Uhpt!Cii;l IH .111 \lrtlcr rl'IHI~d hl II
tklclttpJm·m. t'r ..;,rnm<:rt:1al111 1nrnHlllllll. or



                                                      I or a.:C<'» 1<1 ~uhp..wna m:llcol,lh.. ~··c     l'~rJ   R C11 I' ·I ~( .1) L'nnunlllcc Nu1c 1~0 1-' I
         Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 29 of 47




                                                SCHEDULE A

          A.        General Definitions and Rules of Construction

           I.       '·Al l" ' means each and every.

          2.        "Any" means any and all.

       3.      "And" and ·'or" shall be construed either disjunctively or conjunctively as
necessary to bring within the scope of the Subpoena all information or Documents that might
otherwise be construed to be outside of its scope.

        4.      ··communication" means any conversacion, discussion, letter, email,
memorandum, meeting, note or other transmiltal of information or message, whether transmitted
in writing. orally, electronically or by any other means, and shall include any Document that
abstracts, digests, transcribes, records or reflects any of the foregoing.

        5.      ..Concerning" means. directly or indirectly, in whole or in part, relating to,
rercrring to, describing. evidencing or constituting.

       6.     ··custodian" means any Person or Entity that, as of the date or this Subpoena,
maintained, possessed, or otherwise kept or controlled such Document.

         7.      ·'Document" is used herein in the broadest sense ofthe term and means all records
and other tangible media of expression of whatever nature however and wherever created,
produced or stored (manually, mechanically, electronically or otherwise), includi11g without
limitation all versions whether draft or final, all annotated or nonconforming or other copies,
electronic mail ("email ''), instant messages, text messages, Blackbeny or other wireless device
messages, voicemail, calendars, date books, appointment books, diaries, books, papers. fi les,
notes. confirmations, accouJ1ts statements, correspondence, memoranda, reports, records,
journals, registers, analyses, plans, manuals, pol icies, telegrams, faxes, telexes, wi res, telephone
logs, telephone messages, message slips, minutes, notes or records or transcriptions of
conversations or Communications or meetings, tape recordings, videotapes, disks, and other
electronic media, microfilm, microfiche, storage devices, press releases, contracts, agreements,
notices and summaries. Any non-identical version of a Document constitutes a separate
Document within this definition, including without limitation drarts or copies bearing any
notation, edit, comment, marginalia, underscoring, highlighting, marking, or any other alteration
of any kind resulting in any difference between two or more otherwise identical Documents. In
the case or Documents bearing any notation or other marking made by highlight ing ink, the term
Document means thl! original version bearing the highlighting in k, which original must be
produced as opposed to any copy thereof.

       8.     "Entity .. means without limitation any corporation, company, limited liability
company or corporation, partnership, limited pa1tnership, associat ion, or other firm or similar
body, or any unit, division , agency, department, or similar subdivision thereof.




48-19-5493-6979.1
          Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 30 of 47




        9.       "Identify" or ·'Identity," as appl ied to any Document means the provision in
writing of information sufficiently particular to enable Attorneys for Plaintiff to request the
Document's production through subpoena or otherwise, including but not limited to: (a)
Document type (letter, memo, etc.); b) Document subject matter; (c) Document date; and (d)
Document author(s), addressee(s) and recipient(s). In lieu of identifying a Document, Attorneys
for Plaintiff will accept production of the Document, together with designation of the
Document's Custodian, and identification of each Person You believe to have received a copy of
the Document.

        10.     "Identify" or "Identity:" as applied to any Entity, means the provision in writing
of such Entity's legal name, any d/b/a, former, or other names, any parent, subsidiary. officers,
employees, or agents thereof, and any address(es) and any telephone number(s) thereof.

        II.    ·'Identify'· or '·Identity,•· as applied to any natural person, means and includes the
provision in writing of the natural person's name, title(s). any aliases, place(s) of employment,
telephone number(s), e-mail address(es) mailing addresses and physical address(es).

            12.       ''Person" means any natural person, or any Entity.

        13.     "Sent'' or "received" as used herein means, in addition to their usual meanings,
the transmittal or reception of a Document by physical, electronic or other delivery, whether by
direct or indirect means.

            14.       "Subpoena" means this subpoena and any schedules or attachments thereto.

        15.    The use or the singular form of any word used herein shall include the plural and
vice versa. The use of any tense of any verb includes all other tenses of the verb.

           B.         Specitlc Definitions

            16.       "You,'· '·Your;· or "Citibank" means Citibank, N.A.

       17.    "Ms. Pereira·· means Josephine Lee Pereira aka Josephine Potente aka Josephine
Robinson, and any other Persons or entities associated wi th or acting on behalf of the foregoing.

           C.         Inst1·uctions

        I.      Preservation or Relevant Documents and Information: Spoliation. You are
reminded of Your obligations under law to preserve Doctm1cnts and information relevant or
potentially relevant to this Subpoena from destruction or loss, and ofthe consequences of, and
penalties available for, spoliation of evidence. No agreement, written or otherwise, purporting to
modify, limit or otherwise vary the tenm of this Subpoena, shal l be construed in any way to
narrow, qualify, eliminate or otherwise diminish Your aforementioned preservation obl igations.
Nor shall You act, in reliance upon any such agreement or otherwise, in any manner inconsistent
vlith Your preservation obligations w1der law. No agreement purporting to modify, limit or
otherwise vary Your preservation obligations under law shall be construed as in any way



41149-5<193-6979. 1
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 31 of 47




narrowing, qualifying. eliminating or otherwise diminishing such aforementioned preservation
obligations, nor shall You act in reliance upon any such agreement. unless Attorneys for Pl ai ntiff
confi rm or acknowledge such agreement in writing, or make such agreement a maller of record
in open court.

         2.     Possession, Custody. and Control. The Subpoena calls for all responsive
Documents or information in Your possession, custody or conu·ol. This incl udes, without
lim itation, Documents or information possessed or held by any of Your onicers, directors,
employees. agents, representatives, divisions, arfiliates, subsidiaries or Persons from whom You
could request Documents or information. If Documents or information responsive to a request in
thi s Subpoena are in Your cont rol , but not in Your possession or custody, You shall promptly
Identify the Person with possession or custody.

        3.      Documents No Longer in Your Possession. If any Document requested herein was
formerly in Your possession, custody or control but is no longer available, or no longer exists.
You shall submit a statement in writing under oath that: (a) describes in detail the nature of such
Document and its contents; (b) Identifies the Person(s) who prepared such Document and its
contents: (c) Identifies all Persons who have seen or had possess ion or such Document; (d)
specifies the datc(s) on which such Document was prepared, transmitted or received; (c)
specifies the datc(s) on which such Document became unavailable; (f) specifics the reason why
such Document is unavailable, includi ng \Vithoutlimitation whether it was misplaced, lost,
destroyed or transferred; and if such Document has been destroyed or transferred, the condi tions
of and reasons for such destruction or transfer and the Identity of the Person(s) requesting and
performing such destruction or transfer; and (g) Identifies al l Persons with kno'vvlcdgc or any
portion of the contents of the Document.

        4.     No Documents Responsive to Subpoena Requests. If there are no Documents
responsive to any particular Subpoena request, You shall so state in writing under oath in the
Affidavit of Compliance attached hereto, identifying the paragraph number(s) of the Subpoena
request concerned.

         5.    Format of Production. You shall produce Documents and inrormation responsive
to this Subpoena in the format requested by Attorneys for Pla inti ff.

        6.       Existing Organization of Documents to be Preserved. Regardless of whether a
production is in electronic or paper format, each DocumenL shall be produced in the same form ,
sequence, organization or other order or layout in which it was maintained before production,
including but not limited to production of any Document or other material indicating filing or
other organizati on. Such production shal l include without limi tation any lile fold er, file jacket,
cover or similar organizational material, as well as any folder bearing any title or legend that
contains no Document. Likewise. all Documents that are physically attached to each other in
Your fi les shall remain so attached in any production: or if such production is electronic, shall be
accompanied by notation or information suflicientto indicate clearly such physical attachment.

       7.     Document Numberings. All Documents responsive to this Subpoena, regardless
of whether produced or withheld on ground or privilege or other legal doctrine, and regardless or



4 8~9 · 5~ 93-6979   I
          Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 32 of 47




whether production is in electronic or paper lonmll, shal l be numbered in the lower right comer
or each page or such Document, without disrupting or altering the form , sequence, organ ization
or ot her order or layout in which such Documents were maintained before production. Such
number shall comprise a prefix contai ning the producing Person's name or an abbreviation
thereof, fo llowed by a unique, sequenti al , identifying document control number.

         8.      Privilege Placeholders. For each Document withheld from production on ground
or privilege or ot her legal doctrine, regardless of whether a production is electronic or in hard
copy, You shal l insert one or more placeholder page(s) in the production bearing the same
document control number(s) borne by the Document withheld, in the seq uenti al place(s)
originally occupied by the Document before it was removed from the production. Privilege. If
You withhold any Document responsive to this Subpoena on gro und of privilege or other legal
doctrine, You shall submit ~;vith the Documents produced a statement in writing under oath ,
stating: (a) the document comrol numbcr(s) of the Document withheld: (b) the type of
Document: (c) the date of the Document; (d) the author(s) and recipient(s) of the Document; (e)
the general subject matter of the Document; and (f) the legal ground for withholding the
Docume nt. l fthe legal ground fo r withholdi ng the Documem is attorney-client privilege, You
shall indicate the name of the atlorncy(s) whose legal advice is sought or provided in the
Documcnl.

         9.      Your Production Instructions to be Produced. You sha ll produce a copy of al l
writte n or otherwise recorded instructions prepared by You concernin g the steps taken to respond
to this Subpoena. For any unrecorded instructions given. You shall provide a written statement
under oath from the Person(s) who gave suc h instructions that details the spec i lie content of the
instructions and any Person(s) to whom the instructions were given.

         I 0.   Cover Letter. Accompanying nny production(s) made pursuant to this Subpoena,
You shall include a cover letter that shall at a minimum provide an index containing the
rol!owing: (a) n description of the type and content of each Document produced therewi th ; (b)
the paragraph number(s) of the Subpoena request to which each such Document is responsive ;
(c) the Identity of the Custodian(s) of each such Document: and (d) Lhe document control
numbcr(s) of each such Documenl.

       II.     AFfidavit of Compliance. A copy of the Aflidavit of Compliance provided
herewith shall be completed and executed by all natural persons supervising or participating in
compliance with thi s Subpoena, and You shall subm it such executed Afftdavit(s) of Compliance
with Your response to this Subpoena.

         11.     ldentitication of Persons Preparing Production. In a schedule atlached to the
Affidavi t of Corn pi iance provided hcrewi th, You shall ldenti fy the natural person(s) who
prepared or assembled any productions or responses to this Subpoena. You shall further Identify
the n<Hural person(s) under whose personal supervision rhe preparation and assembly of
productions and responses to this Subpoena occurred. You shall further Identify all other natural
pcrson(s) able competently to testify: (a) that such productions and responses arc complete and
correct to the best of such person's knowledge and belief; and (b) that any Documents produced
arc aut hentic, genuine and what they purport to be.



48·19 -5493·6979.1
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 33 of 47




         I 3.   Continued Obligation to Produce. This Subpoena imposes a continuing obl igation
 to produce the Documents and information requested. Documents located, and information
 learned or acquired, at any time after Your response is due shall be promptly produced at the
 place specified in thi s Subpoena.

        14.   No Oral Modi1ications. No agreement purporting to modify, limit or otherwise
vary this Subpoena shall be valid or binding, and You shall not act in reliance upon any such
agreement, unless Attorneys for Plaintiff confirm or acknowledge such agreement in writing, or
make such agreement a matter of record in open court.

      I 5.    Ti me Period. Un less otherwise specified, the time period covered by thi s
Subpoena shall be from October 9, 20 15 through the present.




·IX-19-5·193 -6979.1
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 34 of 47




            D.        Documents to be Produced

       I.      Copies of al l account statements for the CitiEscrow Account#         2596 (the
"Account"') from August 8, 2018 through the present.

       2.      Copies of all wire transfers into and out of the Account from August 8, 20 18
through the present.

       3.      Copies of all account statements for any Citi bank account(s) for which Josephine
Lee Pereira has signatory authority, from August 8, 20 18 through the presem.

       4.     Copies of all wire transfers into and om of any Citibank account(s) for which
Josephine Lee Pereira has signatory authority, from August 8, 2018 through the present.




·11!49-S-193-6979.1
       Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 35 of 47



 NITED STATES DISTRI CT COURT
SOUTHE RN DISTRI CT OF NEW VORl
                                                    X
 OCR  MARKETING INC.                  and    OCR
 STRATEGIES LEGAL INC.,                                  Case No. I: 19-cv-03249

            Plaintiffs.

 V.

 JOSI3PHINE  LEE   PERE IRA   (aka
 JO EPH!NE POTENT E aka JOSEPHINE
 ROB!NSO ),
                                                    X
            Defendant.

                                  AFFIDAV IT OF COMPLJANCE

STATE OF
                -----------------J
                                         )
COUNTY OF                                )

        I,                                              , on be hal [of Ci tibank, N .A., slate as follows:

           I.      I am over the age or 18 and competent to provide this Aftidavit. The stotcments in

this Artidnvit are based upon my personal knowledge.

       '           Citibnnk. N. l\. was served with a subpoena to produce the following documents in

the above-captioned matter:

                   a.     Copies of all account statements f'or the Ci tiEscrow Account tl          ,2596

(the ·'Account") from AL1gust 8, 20 I 8 through the presen t.

                   b.     Copies of all wire transfers into and out of the Account from August 8, 2018

through the present.

                  c.      Copies of all account statements lor any Citibank account(s) for which Ms.

Pereira has signatory authority. from August 8. 2018 through the present.

                  d.      Copies of all wire transfers into and out or any Citibank aeeount(s) for

which Ms. Pereira has signatory authority. from August 8, 20 18 through the present.
      Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 36 of 47



       3.      The copies of the records attached to this Affidavit arc responsive to the Subpoena

served on Cit ibank, N.A. and include copies or any and all records in Citibnnk, N./\."s possession

or control as described above.

       4.      1 declare under penal ty of perjury that the above statements arc true and correct to

the best of my knowledge, info rmation and belief.



                                                     Signature


                                                     Name


                                                     Title

                                                     Cit ibank. N.A.



STATE OF _______________)
                                      )
COUNTY Of _____________)

        Personall y appeared before me, the undersigned Notary Public in and for the aforesaid
State and County,                                              with whom I am personally
acquainted, and who acknowledged that he/she executed the within instrument for the purposes
therein contained, and who furthe r acknowledged that he/she is the                    and is
authorized to execute this instrum ent on behalf of Ci tibank. N.A.

       Witness my hand. at office. this ___ day ol' _ _ _ _ _ _ _ _ _ _ _. 20 19.



                                             Notary Public

My Commission Ex pires: _ _ _ _ _ _ _ _ _ _ _ __




                                                2
                       Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 37 of 47




                                             UNlTED STATES DISTRICT COURT
                                                                                          for the
                                                                    Southern District oi'Ne'' York.

                     OCR MARKETING INC. et al. ,                                               )
                                  1'/mlll!(f                                                   )
                         v.                                                                    )        Civil Action No.             1:19-cv-03249
        JOSEPHINE LEE PEREIRA (aka JOSEPHINE                                                   )
          POTENTE aka JOSEPH INE ROB INSON)                                                    )
                                 t>e/<'llcltl>ll                                               )

                            SUBPOENA TO PROUUCE DOCUMENT , I NFOHi\1AT ION, OH OB.I ECT
                                 0 1{ TO P ERM IT I NSP I~CT I ON OF PR EM ISES IN A C TV fL ACTION
                                                                         BANK OF AMERICA
 ro:
                                      Philips Plaza . 414 Union Str~et, Nas_bville_. Tennesse_e_ 37219
                                                                 (.\o111e oj Jl<'r.IIJ/110   wlrnmthis .whpo.:11a i., dir,•cto:c!J

           y( ! rmlw:tion
               1       YOU ARE COMJHANDEO to produce at the lime. date. and place sd forth bel ow the following
dm:um..:JllS. dectronic;1lly stored information. or objects. and to permit inspection, copying. testing. or sampli ng of the
nwtcrial: See Schedule A, attached




  Pia~·~: WALLER LANSDEN DORTCH & DAVIS LLP                                                              Dutc and T ime :
          511 Union Street #2700
                                                                                                                                04/26/2019 5:00 pm
          Nashville, TN 37219

      CJ Jnspec:tion t?/ l'remises· YOU ARE COMMANDED to pt:rmit entry onto the designated premises. land. or
other propert) possc..;scd or controlled by ytHJnt the time. date. and location set forth below. so that the requesti ng party
ma_:. inspect. measure. su1-vc:. photograph. test. or !>ample the propc1 ty or any designated object or operation on it.

  Placl!:                                                                                               Date nnd Time:




              lhe l'ollo\\'ing provisions            or Fed. R. Civ. P. 45 nrc attached -
                                                                          Rule -+5{c). relati ng to the place of compliance;
l~ulc      -15(d). rela1ing to your      pr<.lt~clion                                              subp~1cna:
                                                                              and Rul~ 45(e) and (g), rcbti ng to your duty to
                                                            ns a person subject to a
rc-.pontl to this subp~lCil.J and th~ poteJHial consequences or not doing so.

D.ll..:.            04/17/2019

                                      <'U:'IU: 0/-'C()Uf?'/
                                                                                                            OR

                                                   SigiW/111'<! o/ C 'Jerk or   f)~pnty   Cia/.:                                        . 11/0rll<',l' .\ .liglltlllll't'



The     llilllh!.   au dress. c-mai I address. and telephone numb~r or the attorney representing ''"'me r~l1,art.,~                                            OCR MARKETING
INC. and DCf3._STRATEGIES LEGAL INC.                                                                             , who issues or requests this subpoena, arc:
Michael C. Brett, 511 Union Street #2700, Nashville, TN 37219, mike.brett@wallerlaw.com, 615-850-8717

                                        Notice to the perso n who iss ues or r equests this subpoena
1\ Jll>licc and a copy ur the subpoena must be served on each          rwny in this case bcJ'ore it is ~c rvcd on the person to whom
it i~   din.:t:tcd. l'ct!. R. Ci\'. P. -l.:'(a)(-1).
                   Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 38 of 47


•\0 Xi-ll (Rc' l.!t l3) Sut>pocna w l'ruducc l)ocumcnts. lnformat•on, (II OhJcCis or tol'crmn ln<pcclllln nf l'rcnuw' 111 :1 C1\ll .-\clll'll (I'J!_!c ~~

Ci vill\ction No. 1:19-cv-03249


                                                                      PROOI' OF SERV LC E
                        ( This .wu:Non s !J ould 11ot be .filed •vitlt the courlu111ess require d by Fed. R. Ch •. P. 45.)


             I recci \ etl thb subpoena for f11umc 11( mdiritlunl cmd tilit•. if w~n
on !dale'}


             0 I served the subpoena by deli vering n copy to the named pe r~on as follows:


                                                                                                     on (dale)                                         :or
                                                                                 - -- - -
             0 I returncu the subpoena unexecuted because·



             Unkss the subpocnn wns issued on bchalf'ol' thc Uni ted States. or one ul'its o t'li ccrs or agen ts, I have ::1lso
             tendered to the\\ itncss the fees for one day" s ;lltcndancc. and the mi leage allowed by l aw. in the amoun t of
             $


My Ices are $                                           for tnwel and $                                    lor ser vices. for a total or $                   0.00



             I declare under pcnnl ty or pcljury that th is i n J(mnation is true.


Date:




                                                                                                            l'rll/lc•clnwuc• a/IC/tillc'




                                                                                                               St:l'l'l'l' 's uddr~Jss



Additional information regarding attempted service. etc.:
                         Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 39 of 47


,\I l ~~II ( ~~~~      I} I J l !--uhp1>en.1 1" l'r•">;lut~    l>CX:IIOI~nl~.   Informauun or OhJerh '" I<' l'enn11 ilhpcdlnn ol l'rcnmcs 111 a l'll tl .\.:111>11( 11agc 11

                                         fcdc r:tl Rule of C ivil ProcNiurc -6 (c), (d), (c), and (g) (E ffcclivc 12/1 / 13)
(1' )   l'lal'l' ufCum plian t·c.                                                                                      (ii) d1sd o\IIIJ; .111 unrl.'lmn~:d C\JlCrt s npnlllllllllllll\n nHillllll 1h~1 ducs
                                                                                                                11\ll dcst:nh..: ~ j)CCi tiC llCC\III,IICCS Ill diSJIIIIC:illd ICSU)IS fh1111 the 1.'\ pert ' ~
  ( I 1l·i1r tt Trial, lleuring. or Dt•posirlon. A suhpm:na IIIII} Clllllllllllltl :t                           study thai w;,s nul 11.'qucstcd hy n ptU1)'
pcrsun to :lltcntl n tnnl. h.:nrmg.. ••r Jcpusnu•n onl) os li>llnll>                                                (C) .\{NC((I'Itlf: ('ondtlltlttS a.~ till , lltema/1\'e. In the crrcumswncc>
    ( \ ) 11 II hill I00 1111lc> nf 11 here the pcr"m reside;.. 1~ cmpl u~ ed, nr                               tbcrib.:d 111 Rule -l'i(dl(3)(8). the cnurtma) nhtead ofquashmg ur
rq:ul.uh trnn,:KIS hu.\mcs;. 111 p.:rsun. llr                                                                   modtl~· m~; n subpoena. t>rdcr nppcornncl.' or prmlul.'llon under spec1fied
    (II) 1111lunthc ~tate 11hc1.- the pctson reside>. ts cmplu~c d nr rcgularl~                                 condiii(111S 1f1hc scrvmg pan~
tr.m,:1.:1' husmc"' 111 pcbun 1fthc pcf'l>ll                                                                           (i) sho\\s u subslnnll:ll need fhr the IC, IIIllltll} nr ntalt.:nnltlml cnnunl he
        (il '' .1 part\ or n pun1 ·~ nlli~er: ur                                                                othcm 1sc mel 11 uhoutundm: hard~h1p . and
        (il) IS <'lllllln:nHkd to nttt:ndutrLII and \\IHIIJ nntlncur >llh\1.11111.11                                   (ii) 1:1\Sl\1'1:) lhal the :ouhpocnacd fll.'rSilll \\ Ill he IC OSOIIOhJ~ Comr~llS:II<.:d
C\p<.:IISl'
                                                                                                                (c) l>rni cs in ltc'JIOIHiiiiJ! 10 11 Subpucna.
  ( l) For Otli.:r Oi.lt'IJIW',I'. 1\ ~uhpo.: n :1 ma~ .:ommand
     (.\ ) Jll lldll.:ll•ln uf tlocumcnts. dcctrm11calh• >lllrcdmlim ual•u•l. nr                                  (I ) l 'rwlu t'ittJi nnctttttcuts til' Elcclrl•tt i,·rtl~l' Storetl ltiformfllirm. I h~~c
l.lngil>k 1h1ng, :uu pli!C<' 1\ llhm 100 mile, ut"\\h.:rc the p.:rwn rc"dc' 1s                                  prnccdurc~      nppl1 h> pr<~tlllt: lng d.~~:unlcllls ur d cctmmt:all~ ~IMctl
<'Ill pin~ ~.:J. ••r r.:gulm h lr;m,at·ts hu"lll.!>' 111 per son ami                                            mfurnwtu>n
    ( II) n~>p!:Ltll>ll ofprcrnrscs ill till' pr~ nmcs tn h~ mspc.:tcd                                              (.\ l l'<>wmc:ttt• ' ' pcr~t•n rc,txmthii!!IO " >llhfl<ll.' llil \<) produc~.: documents
                                                                                                                must pmducc th..:m :1~ the~ ilrl.' kept 111 1h.: ordma~ cnur~<· ufhusml.'<s or
(d )    l'rull't'lln:! a I'(' I''UII !-11hjHt tu     11   Suh)Htl'll:l;   l..n fnr c~n H~ nt.                   IIIIISI urgiiiii/C :11\J );lhd them Ill Cllfi'CSptlnd lO the c;ill'!,~OIICS Ill till' tklllitntl
                                                                                                                   ( Ill f·nrmjin·l'mclt"'tttg l:h•<'lrtllllct/111' Sum:,/JnfvrmaltCJII Sot ~jJecr[i,•d
  (I) l l'oitling ( 'm ine Uurt/.:11 ar E.IJI<'I/\1!; SIIIICiiml\. \       pill I ~ or ~uurncl                  Ir :1 \Uhpucn:l II<'C' 1\(!( ~peed~ .. limn filr prnducmg .:kctroiiiC,IIIy ~lllrct.l
rt:,)l<>lhlhk li>1 l ~'umg and 'CII mg n ~uhp<•l.'na mu~ l t:rl-.: 1\.',l'<lll:lhk 'I CJ ~'                     mfimn<~lltln th.: pcr,un r,·spnndmg 11111~1 plllliuw 11111 :1 lonn <>r form~ 111
111 •" 111d IIIII'"'"'!.! undu.: burden nr c\pcn'c nn :1 fX:J ~llll ' "hJI.!CI 11• th.:                         wh1.:h it i' ord1nunl\ m:nntmnctl m m a rc"'"nahl\ u~;1hh: form or 1\>nn'
'u hp11~11;1 lh.: court thr th.: d"lllcl where ~<Hnp l ran c.: 1' rcqlllr.:d 1111" 1                                 (C) l•.lt!crrmllt'ttl6 Slort•d ltt/Ortttclltllll Prodtt~~j 111 On~\' Orw Form. The
t:11h11.:c 1h1 ~ dut~ and 111\Jlll'>l' ;m .1pprop11.11c '•llll:'li!lii-1\ )IICh 1 11;1~ 111dudc                 per~OII rcspnnJmg 1\CI:d IIIli pwduce the ~ Ulllc clt:Clfiii\ICOll)' ~torc!d
lust cnrnm~s and renwnahk aumne~ ·~ Ices-on :1 part) Il l' :nwmcy 1\hll                                         mli•nnat1<•n "' 111111~.: th:m1 •nc ti>nn
lads I<• c.unplj                                                                                                     ( ll) IIIIIC<'<'S.\tbf,• hft•,·lt'llltl<'ctlly Stm-.·d ln/iJrtttctlttm. l hc person
                                                                                                                r~~pomhn ~ u..:o.:d not pro<'ldC d~Scm c~ nf clet:lrnnically stml.'d mfimnOIIUII
  (2) C'flllllllltttd to l'rotl~~e:e Mllft•rial.\ ar l 'crmlt lnspccliou.                                       tinm some.:' that the Jl<'f~\111 •dc1111l ics ,,, nut rea"us:rhl~ a.:1.'es~1blc !>ccuuse
    ( \) lt•P<'<Ircuu" \'"' llcqutr,·cl \ pcrs<>n cmnmnn<kdto pmJucc                                            ul'unduc burden or cn~l l)nnwtil'n ltl compel d 1 sc<11 c~ 11r li•r a pl'!llectll c
document~.          dcctwnK'Jill '>llllcd mhumat11111. nr wng1hlc tl11ng.;, m 111                               order. 1hc p.:"un lt.:>flllllthng lliU)t ,)um tlwt lhc mtimnatllln 1s nut
perm1l1hc mspl.'.:tu>u M prciiiiS<'>, n~cd not :lp J~ear 111 pcr,un <~l lht.: plii<:C nf                        rt'II>On ~hl v nccc~'l hlc hccnu:;c of undue l>urdcn t•r <'ll~ l lfthJt shtllllnL! 1s
prnductnm or mspct:liOII unl<:" al~n ,·ommamkd to •'I'Jl'';u lor a t.ICJll'"tuln.                               111:1de th~- c<>Urt Ill !I) nunclhclc:;~ urd~r thsl.'tl\ c1} ti·onl sut.:h sources 11'1he
hc;mnc, or tn:1l                                                                                                rt.'<JIIeStmg Jl:lrl) 'htHI S [;lli>U c:IUSt', Clllhldcnng the )mliiJIIOIIS of' RtllC
    ( I.!) ( )/Jj•'LIII>II.t 1\ jJCI\1111 I.:UIIlllhliiJt:d Ill pmJUt:c <lll"IIIICII(S Ill l:lllt!lhlc          26(hl(2)(C) l'hc .:oun rna}' sp.:c1~V conchunn ~ lor the discov~.:~·
lhlll!,!' Ill" l<l llt:llllll lll,Jll'<:llllllllla) SCf\e Oll lhl' Jl~l l~ llf :lllliii\C} lll'SI!,!Il:lll.'d
111 Ihe s 11hpu~n:1 a 1\fiiiCII ••h.tcctulll tu m >pcctm~ . cnp) mg. lc,lmg. or                                 (2) ClttitttiiiJ.: l 'rh·ilt!J:I.' or l'rm~clitJII.
>amplmg an~ ur all Mthc 11\o\h;nilb 01 ,,, inspecting the prcnllscs-.lr 1•1                                       (A 1ltt/imrwtllm lf'nltltcld. A Pl.!r~o n "nhllllldutg suhpuenn..:<lm fn nnmion
prnth1.:1ug clc.:l ronl call~ Sl(lletllnfilrll\nlll'll 111 th~ li>nn or fimm r.:qu c~h:d                        under a dJnn 1hn1 111, pn1 •lcgcd 11r suhJCCI 111 Jllliii.'Cimnns lrinl-prcpHrrH iun
 I he uhjt:.:lulll 11111>1 he "'rl~d hcli>re lhc cnrlrcr llfth,·tnne SJlCCI Iicdlilr                            mmcnnl mnsl
Ctllllph.IIICC (I( 14 d:11 ~:Iller lhc " 1hpt1CIIil I'> )ef\ cd ff~ll llt>JCCIIII II I~ 111;1(1<,:,                  (i) e'>J>rc,.,J~ •nat..: lh~ ci;11111 anti.
the f<llltoll lilt! rulc' appl1                                                                                      liil dcscrille Ihe nature of th.: \1 uhhdd d•1cumcnt~. cnmmuntc:uwn>. ur
         (i) \I illlY IIIII<'. ttll ll<ll"e h• the cUil\1\1;11\dcd p~n<llll, lhc '<!rl ll1;! pari)'             tanlphk thltl !,!~ 111 a manner that. " llhtlllt r~~t·;1lm:: mft>nnatton ustlf
111,1~ lllll\l' lh~· l.:ltllrt till the ths lrl~ l \\hCr<' .:tllllphaii<:C I' ICIJUIIed (itr illl               pn1 rkgcd t1r pr.H~<=l<'tl. \1 rll<'nahk the parl ll'' lu a'"''S 11'1<' cl:um
<•1<l.:r .:nmpdlrng prl>lhllllnnur 111~pCC IIll11                                                                 (U) lt!formmmnl' roclltu•d lfmiimnauon prn<lnccd 111 rc,poll><' lll a
         (11) I hc>c :1 .:1~ m:l) he J ~<JIIII ctlm l il ;rs drrcctctl rnthc 11rdcr. ;md lht:                   suhpul.'ll.l l~ ~u bJe.:t 111 ;t d nun ofpm•1lc ~t: vr tlfpwlccwm ns
urller 11111\lfllulcu .IJicr,un 11hu1' ncuh.:r a p<~rt) 1wr u pam's ulrict·r lwm                                lrml-prcpar:uuonmmcrrnl. lh~ pcr<nn lll!lkll1g the claun ma) llllllf) 1111) pam
"(\llllin mt C\J'Cil>l' tl!SIIi llllg lrtll\1 Clllllpli:lllC"                                                   that rccc 1vcd th<' 111111nnatwn nt' lhc clann amlthc b:"1s lor it 1\flcr b.:mg
                                                                                                                IHlll licd, 11 Jllllll 11111sl promptly rcl\1111, s~.:qu.:s ter. llf clcsm>y th.: spcc1tied
 (J) Qlttl\hillg 11r ,1/m /iJ.i·ill.t: 11 SllhJIIII!II /1,                                                      mlnrm:II IOJl anti 1111~ cnp 1 c~ 11 has. 11111>1 11111 u' e ur th,cfnsc lhc mlornllllllllt
    ( \) illt,•nl<e<fltll'<'<f. On lint el~ lllllllllll l ht·.:t•lllllilllhCdislfl~l 11h<:lc                    nnlllthc .:bun 1 ~ II:Silil!:d: mmt toke 1c:~~nna hlc :.lcps tn n:Lru:vc Ihe
Ct>mphaiH.'c IS rcqun..:tlmnsi<JIIa'h nr 1111>d1ly n 'uhpncna th:11                                             mlonnntillll 11'1he p:lrt} rhscln, t.:d 11 bdllrc ln~mg nu1 1tied. 11nd ma) promp1l~
       (i) laib 10 :11lu\\ a reasonuhlc tunc w comply:                                                          p1c ~c nt the 1nlormauon uudcr sc:1l to the court fnr th.: <hstnct 11hcr~.:
       (ii) lc<JIItrC\ n pcr><llll<lt'<ll11pl~ hcynnt.lthc gcu:;raphii.':Jl lnntt ~                             comphauc<! Is rcqtun:cl );If a dctcnmnauun ul'thc el:n111 The pcrsnn whn
~pc..:1lk d 111 Rul..: -15(cl .                                                                                 pruducctl thc mfh1111:Hnln 11111>1 prcscn c thc 1ntnrm~llnn un11l1hc claim rs
       (iii) rc•rnrrc.' llr<ch"urc <lf pn l'llc:;cd nr oth.:r pr.ncett;d mancr Iill<>                           r.:snlwd
l'\ceplu•n ur 1\JIIcr applrc, , ur
       (ll') SllhJCl'tS <I JICI" III IIIIIJltlllc hnnil.!l\                                                      (~) C!IIIICIIIJll.
   {B) II ft<'ll {',·rmtl/c,/ In protc.:l ,J p1.!r><lll suhJcCIItl <•r allcctt:d h1 :r                          ' ll1c court to r Ilie d1stm:t whcr..: .:0111ph.mcc IS rccpurcd-and :1lso. ~llcr il
'uhp1>cna. t h ~ ~u n n 1\>r the d1stne1 11hc1c l.'<>mpl1anw IS r<'!)lllrt:d Ill<~). nn                         lllllli1111 rs 1rnmlt11nl. tltl.' 1ssumg t:uun -ma~ lulltlm <:<)lllcmpt a pcrs<m
llhtiHlll, 'Jlhlsh <lr 11\ll<hl\ 1111: whpucna 11 11 1equucs                                                    \IIlii ha1 mg hccn scrwtl. fiuls ll' llhmn ntl<'IJIIIIIC c\eu~c Ill oh.:) the
        (i) tltsdo\IIW. :1 tradl.' Sl:l.'rct 111 olhcr t:llllfidenllal n:sl.'ar~h .                             suhp<l<'l\,11'1' :111 Neier 1clah:tl !ll it
lin clopllll'lll . tlr l;Hnm~.:r<:l:limlonnnluHI. or
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 40 of 47




                                                 SCHEDULE A

           A.        General Definition and Rules of Construction

            l.       ''All'' means each and every.

           2.        "A ny" means any and all.

        3.     '·And'' and ·'or" shall be construed either di sjunctive ly or conjunctively as
necessary to bring within the scope of the Subpoena all information or Documents that mi ght
ot herwise be construed to be outside of its scope.

        4.      ··communication" means any conversation, discussion, letter, emai l,
memorandum , meeting, note or other transmittal or information or message, whether transmitted
in writing. orally, electronically or by any other means, and shall include any Document that
abstracts. digests. transcribes, records or rcnects any of the fo regoing.

        5.      "Concerning·• means, directly or indi rectly, in whole or in part, relating to.
rclcrring to. describing. evidencing or constituting.

       6.     "Custodian" means any Person or Entity that, as of the date of this Subpoena,
maintained. possessed. or otherwise kept or controlled SLI Ch Document.

         7.       '' Document'' is used herein in the broadest sense of the term and means al l records
and other tangible media of' ex pression or whatever nature however and wherever created,
prod uced or stored (manually, mechanically. electronically or otherwise), including without
 limitation all versions whether drnrt or final , all annotated or nonconforming or other copies,
elect ron ic mail ("emai l'"). instant messages. text messages. Blackberry or other wireless device
messages, voiccmai l, calendars, elate books, appointment books, diaries, books. papers, Liles,
notes. con lirmati ons. acco unts statements. correspondence, memoranda, reports, records,
journuls. registers, analyses. plans, manuals. po licies, telegram s, faxes. telexes, wires. telephone
logs, telephone messages. message sli ps, minutes, notes or records or transcripti ons or
conversations or Communicati ons or meetings, tape recordings, videotapes, disks, and other
electronic media, micro lilm, microfiche, storage devices, press releases. contracts, agreements,
notices and summari es. Any non-identical version or a Document constitutes a separate
Document within thi s definition, including without limitation drafts or copies bearing any
notation, edi t. comm ent. marginalia. underscoring, highlighting, marking, or any other alteration
or any kind resu lting in any difference between two or more otherwise identical Documents. In
the case ol' Documents bearing any notation or other marking made by highlighting ink, the term
Document means the original version bearing the highlightin g ink. vvhich original must be
produced as opposed to any copy thereof.

       8.     ..Entity" means with ou t limitati on any corporation, company, limited liability
company or corporation. partnership, limited partn ership. association. or ot her firm or similar
body. or any unit. division, agency, department. or similar subdivi sion thereof.




4S23·XS5-I-72JIJ I
          Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 41 of 47




        9.      '·Identify'' or "Identity,'' as npplicd to any Document means the provision in
writing of information sufficiently part icular to enable Attorneys for Plaintiff to request the
Document's production through subpoena or otherwise, including but not limited to: (a)
Document type (lener, memo, etc.); b) Document subject matter; (c) Document date; and (d)
Document author(s), addressee(s) and recipient(s) . Jn lieu of identifying a Document, Attorneys
for PlaintifTwi ll accept production of the Document. together with designation of the
Document's Custodian, and ident ification of each Person You bel ieve to have received a copy of
the Document.

         I0.     '' ldenti!'y'' or ··Identity," as applied to any Entity, means the provision in writing
of' such Entity's legal name. any d/b/a, fa nner, or other names. any paren t, subsidiary, officers,
employees. or agents thereof. and any addrcss(cs) and any telephone number(s) thereof.

        11.    ''ldentify" or '' Identity.'' as applied to any natural person. means and includes the
provision in writing of the natura l person's name, titlc(s), any aliases, placc(s) of employment.
telephone number(s). e-mail address(cs), mai ling addresses and physical add rcss(es).

          12.       "Person'' means any natural person. or any Entity.

        13.     "Sent'' or ··received'' as used herein means. in addition to their usual meanings,
the transmittal or reception of a Document by physica l, electronic or other delivery, whether by
direct or indirect means.

          14.       '·Subpoena" means this subpoena and any schedu les or attachments thereto.

        15.    The use of the singular fo rm of any word used herei n shall include the pl ura l and
vice versa. The usc of any tense of any verb includes all other tenses of the verb.

          13.       S pecific Defi nitions

         16.    '·You... "Your," or ·' Bof/\" means Bank of America, N.A. and any of its
predecessors, successors, present or former parents, subsidiaries, or affiliates. whether direct or
indirect: and all directors, officers. partners. employees. agents, contractors. consultants,
representatives, and attorneys of the fo regoing. or any other Persons associated with or acting on
behalf of the foregoing. or acting on behalf or any predecessors, successors. or af1iliates of the
foregoing.

       17.    "M s. Pereira" means Josephine Lee Pereira, aka Josephine Potcntc aka Josephine
Robinson. and any other Persons or enti ties associated with or act ing on behalf of the foregoing.

          C.        Instructions

        I.       Preservation of Relevant Documents and fnformat ion: Spol iation. You arc
reminded of Your obi igations under law to preserve Documents and information relevant or
potentiall y relevant to this Subpoena from destruction or loss, and of the consequences of, and
penalties available for, spo liation of evidence. No agreement. written or otherwise, purporting to



4823·S85.J-7219.1
        Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 42 of 47




modiiY. lim it or otherwise vary the terms of this Subpoena, shall be co nstrued in any way to
narrow, qualify, eliminate or otherwise diminish Your aforementioned preservation obligations.
  or shall You act, in reliance upon any such agreement or otherwise. in any manner inconsistent
with Your preservation obligations under law. o agreement purporting to modify, limit or
otherwi se vary You r preservation obligations undcr law shall be construed as in any way
narrowing. qualifying. eliminati ng or otherwise diminishing such aforementioned preservation
obligations, nor shal l You act in reliance upon any such agreement, unless Attorneys for Plaintiff
confirm or acknowledge such agreement in writing, or make such agreement a matter of record
in open court.

         2.     Possession, Custody. and Comrol. The Subpoena calls l'or all responsive
Documents or information in Your possession, custody or control. This includes, without
limitation, Documents or information possessed or held by any of Your officers, directors,
employees, agents, representatives, divisions, affiliates. subsidiaries or Persons from whom You
could request Documents or information. If Documents or information responsive to a request in
thi s Subpoena arc in Your control , but not in Your possession or custody, You shall promptly
Identiry the Person with possession or custody.

             3.      Documents No Longer in Your Possess ion. If any Document requested herein was
formerl y in Your possess ion. custody or control but is no longer available. or no longer exists.
You shall submit a statement in writing under oath that: (a) describes in detail the nature of such
Document and its conten ts; (b) Identifies the Pcrson(s) who prepared such Document and its
<.:ontcnts: (c) Identifies all Persons who have seen or had possession of such Document; (d)
spec ifies the uate(s) on which such Document was prepared, transmitted or received; (c)
sp!.!c ifil.!s the datc(s) on which such Document became unavailable; (f) spec ifies the reason why
suc h Document is unavailable, including without limitation whether it was misplaced, lost,
destroyed or transferred; and ir such Document has been destroyed or transferred, the conditions
or and reasons for such destruction or transfer and the Identi ty or the Person(s) requesting and
performing such destruction or transfer; and (g) ldenli fics all Persons with knowledge of any
portion of the co ntent s of the Document.

        4.      No Documents Responsive to Subpoena Requests. I(' there arc no Documents
responsive to any panicular Subpoena request, You sha ll so state in writing under oath in the
Af'lidavit of Co mpliance attached hereto, identifying the paragraph numbcr(s) ofthc Subpoena
request concerned.

        5.     Formal ofProduction. You shal l produce Documents and information responsive
to this Subpoena in the lormat requested by Attorneys for Plaintiff.

         6.       Existing Organization of Documents to be Preserved. Regardless of whether a
production is in electron ic or paper format , each Document shall be produced in the same fo rm,
sequl;ncc, organization or other order or layou t in which it was maintained before production.
including but not limited to production ol'any Document or other m:llerial indicating filing or
other o rgani z~ui o n . Such production shal l include without limitation any fi le folder. file jacket,
cover or similar organizational material, as well as any !older bearing any title or legend that
contains no Document. Like\·Vise, all Documents that arc physically attached to each other in
       Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 43 of 47




Your files sh3ll remain so attached in any production; or if such production is electronic, shal l be
accompanied by notation or information sufficient to indicate clearly such physical attachment.

         7.      Document Numberings. All Documents responsive to this Subpoena, regard less
or whether produced or withheld on ground or privilege or other legal doctrine, and regardless or
whether production is in electronic or paper format, shall be numbered in the lower ri ght comer
or each page of such Document, without disrupting or altering the form, sequence, organization
or other order or layout in which such Documents were maintained before production. Such
number sha ll comprise a prefix contain ing the producing Person's name or an abbreviation
thereof', followed by a unique, sequential, identifying document control number.

         8.      Privilege Placeholders. For each Document withheld from production on ground
of privilege or other legal doctrine, regardless or whether a production is electronic or in hard
copy. You shal l insert one or more placeholder pagc(s) in the production bearing the same
document contro l numbcr(s) borne by the Document wiLhhcld. in the seq uential pl ace(s)
originally occupied by the Document before it was removed from the production. Privilege. rr
You withhold any Document responsive to this Subpoena on ground of privilege or other legal
doctrine. You shall submit with the Documents produced a statement in writing under oath,
Slating: (a) the document control number(s) or the Document withheld; (b) the type or
Document: (c) the date of the Document: (d) the author(s) and rccipient(s) of the Document; (c)
the general subject matter of the Document: and (f) Lhc legal ground for withholding the
Document. If' the legal ground for wi thholding the Document is auorney-cl ient privilege. You
shall indicate the name or the attorncy(s) whose legal advice is sought or provided in the
Document.

         9.     Your Production Instructions to be Produced. You shall produce a copy of all
written or otherwi se recorded instructions prepared by You concerning the steps taken to respond
to th is Subpoena. For any unrecorded instructions given, You shall provide a written statement
under oath l'rom the Person(s) who gave such instructions that details the specifi c content of' the
instructions and any Person(s) to whom the instructions were given.

         I 0.   Cover Leller. Accompanying any production(s) 1nadc pursuant to this Subpoena,
You shall include a cover letter that sha ll at a minimum provide an index containing the
following: (a) a description of' the type and content of each Document produced therewith; (b)
th<: paragraph numbcr(s) of the Subpoena request to which each such Document is responsive;
(c) the Identity of the Custodian(s) or each such Document; and (d) the documem control
numbcr(s) or each such Document.

         I I.   Affidavi t of Compliance. A copy of' the Affidavit of Compliance provided
herewith shall be completed and executed by all natural persons supervising or participating in
com pli ance with this Subpoena, and You shall submit such executeclAffidavit(s) of Compliance
with Your response to this Subpoena.

        12.      Identification of Persons Preparing Production. In a schedu le attached to the
A rtidavi t or Compliance provided herewith, You shall Ident i ry the natural person(s) who
prepared or assembled any productions or responses to this Subpoena. You shall further Identify
           Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 44 of 47




the natural person(s) under whose personal supervision the preparation and assembly of
producti ons and responses to thi s Subpoena occurred. You shall further Identi fy all other natura l
pcrson(s) able competentl y to tcsti fy: (a) that such productions and responses arc complete and
correct to the best of such perso n's knowledge and beli ef; and (b) th at any Documents produced
arc outhent ic, genuine and what they purport to be.

        13.     Continued Obl igation to Produce. This Subpoena imposes a continuing obli gation
to prod uce the Documents and information requested. Documents located, and information
learned or ocqu ired, at any time after Your response is due shall be promptly produced at the
place specified in thi s Subpoena.

         14.    No Oral Modificat ions. No agreement purporting to mod i!'y, limi t or otherwise
vary th is Subpoena shall be valid or bi nd ing. and You shall not act in reliance upo n any such
agrccmenl. unless Atto rn eys for Pl ainti ff confirm or acknowledge such agreement in writing, or
make such agreement a mallcr of reco rd in open court.

      15.     Time Period. Unless otherwise specified, the time period covered by this
Subpoena shall be from August 2, 2006 through the present.




·lS23-SS~4-721lJ   I
             Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 45 of 47




             D.          Docum e nts to b e Produced

              I.       Copies of al l accou nt statements fo r the Business Advantage Checking Account
fit                 0412 (the "Account") from August I, 20 17 through the present.

       2.      Copies of all wire transfers into and ou t of the Account from August I, 20 17
through the present.

        3.     Copies of all account statements for any SofA account(s) for wh ich Ms. Pereira
has signatory aurhority. from August I. 2017 through the present.

         4.     Copies or all wire transfers into and out or any BolA account(s) lor which Ms.
Pl!rcira has signatory authority, from August I, 20 17 through the present.




·IR2J-SI'iS·I- n 19. 1
             Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 46 of 47




UN ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  X
  OCR MARKETING INC.                                and   DCR
  STRATEGIES LEGAL INC.                                               Case No. I: 19-cv-03249

                Plai ntiffs,

  v.

 JOSEPI li NE  LEE  PER EfRA   (aka
 .IOSEP HI E POTENTE aka JOSEPHINE
 ROBINSON),
                                                                  X
                Defendant.

                                                AFFIDAVIT OF COMPLIANCE

STATE OF _ _ __ _ __ _ )
                                                      )
COU TTYOF _ _ _ _ _ _~)

              l. - - -- - - - - - - -- - - -' o n behalf of Bank of America . N.A., state as

fo ll ows:

              I.          I am over the age of 18 and competent to provide this Affidavit. The statements in

th is Affidavit are based upon my pe rsonal knowledge .

              2.          Bank of America. N.A. was served wi th a subpoena to produce the fo llowi ng

documents in the above-captioned matter:

                          a.           Copies o r all account statements lor the Business Advantage Checking

Account J                      • _   04 12 (the '·Account'') from August I, 20 17 th rough the present.

                          b.           Copies of all wire transfers into and out of the Account rrom August I, 2017

through the present.

                          c.           Copies of all account statements for any Bank of Ameri ca account(s) fo r

which Ms. Pereira has signatory autho ri ty, from August I, 2017 thro ugh the present.




1 ~ 1 ~ -ll7;\.l-M!52 I
               Case 1:19-cv-03249-JPO Document 10 Filed 04/30/19 Page 47 of 47




                             d.      Copies of all wire tra ns lcrs into and out of any Bank or Ameri ca account(s)

for which           ~vi s.   Pereira has signatory authori ty, rrom August I , 20 17 through the present.

               3.            The copies or the records attached to thi s Affidavi t are responsive to the Subpoena

served on Bank of America. N.A. and include copies of any and all records in Bank or America·s

possession or contro l as described above.

              4.             I declare under penalty of pc~jury that the above statements arc true and correct to

the best or my knowledge, information and bel ief.



                                                                    Signatu re


                                                                    Name


                                                                    Title

                                                                    Bank of America, N.A.



STATE Or: _ _ _ _ _ _ _)
                        )
COUNTY or: _ _ _ _ _ _ _)

        Personally appeared before me. the undersigned Notary Public in and for the aforesa id
State and County.                                           with whom l am personally
acquuintcd, and who acknowledged that he/she executed the with in instrument fo r the purposes
therein contained. and who fu rther acknowledged that he/she is the                     and is
authorized to execute this instrument on behalf of Bank of America, . .A.

              Wimcss my hand, at ofricc, thi s ___ day of _ _ _ _ __ _ _____• 2019.



                                                            Notary Publi c

My Comm ission Expires:_ _ _ _ _ _ _ __ _ __ _ _




Ill I :i -fi7JJ ·b S~2 I
